Exhibit 10.2
 
 
AIRGAS, INC.
and
THE BANK OF NEW YORK MELLON, as Trustee

 
INDENTURE
Dated as of September 11, 2009
 
 
 

 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE

          TIA   Indenture Section   Section
310
  (a)(1)   7.10
 
  (a)(2)   7.10
 
  (a)(3)   N.A.
 
  (a)(4)   N.A.
 
  (a)(5)   7.10
 
  (b)   7.08; 7.10
 
  (b)(1)   7.10
 
  (c)   N.A.
311
  (a)   7.11
 
  (b)   7.11
 
  (c)   N.A.
312
  (a)   2.06
 
  (b)   10.03
 
  (c)   10.03
313
  (a)   7.06
 
  (b)   7.08
 
  (b)(1)   N.A.
 
  (b)(2)   7.06
 
  (c)   7.06
 
  (d)   7.06
314
  (a)   10.04
 
  (b)   N.A.
 
  (c)(1)   10.04
 
  (c)(2)   10.04
 
  (c)(3)   N.A.
 
  (d)   N.A.
 
  (e)   10.05
 
  (f)   N.A.
315
  (a)   7.01(b)
 
  (b)   7.05
 
  (c)   7.01(a)
 
  (d)   7.01(c)
 
  (e)   6.12
316
  (a) (last sentence)   2.10
 
  (a)(1)(A)   6.05
 
  (a)(1)(B)   6.04
 
  (a)(2)   N.A.
 
  (b)   6.08
 
  (c)   8.04
317
  (a)(1)   6.09
 
  (a)(2)   6.10
 
  (b)   2.05; 7.12
318
  (a)   10.01

 

N.A. means Not Applicable   Note: This Cross-Reference Table shall not, for any
purpose, be deemed to be a part of this Indenture

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE ONE
 
            DEFINITIONS AND INCORPORATION BY REFERENCE
 
           
SECTION 1.01.
  Definitions     1  
SECTION 1.02.
  Other Definitions     5  
SECTION 1.03.
  Incorporation by Reference of Trust Indenture Act     5  
SECTION 1.04.
  Rules of Construction     6  
 
            ARTICLE TWO
 
            THE SECURITIES
 
           
SECTION 2.01.
  Series of Securities; Amount Unlimited     6  
SECTION 2.02.
  Form     8  
SECTION 2.03.
  Execution and Authentication     9  
SECTION 2.04.
  Registrar and Paying Agent     10  
SECTION 2.05.
  Paying Agent To Hold Money in Trust     11  
SECTION 2.06.
  Holder Lists     11  
SECTION 2.07.
  Transfer and Exchange     11  
SECTION 2.08.
  Replacement Securities     12  
SECTION 2.09.
  Outstanding Securities     12  
SECTION 2.10.
  Treasury Securities     13  
SECTION 2.11.
  Temporary Securities     13  
SECTION 2.12.
  Cancellation     13  
SECTION 2.13.
  Defaulted Interest     13  
SECTION 2.14.
  CUSIP Number     14  
SECTION 2.15.
  Deposit of Moneys     14  
SECTION 2.16.
  Book-Entry Provisions for Global Securities     14  
SECTION 2.17.
  Legend for Global Security     15  
SECTION 2.18.
  Computation of Interest     16  
SECTION 2.19.
  Calculation of Original Issue Discount     16  
SECTION 2.20.
  Record Dates     16  
 
            ARTICLE THREE
 
            REDEMPTION
 
           
SECTION 3.01.
  Applicability of Article     17  
SECTION 3.02.
  Election To Redeem; Notices to Trustee     17  
SECTION 3.03.
  Selection by Trustee of Securities To Be Redeemed     17  
SECTION 3.04.
  Notice of Redemption     18  
SECTION 3.05.
  Effect of Notice of Redemption     18  
SECTION 3.06.
  Deposit of Redemption Price     19  
SECTION 3.07.
  Securities Redeemed in Part     19  
SECTION 3.08.
  Mandatory Redemption     19  

 

-i-



--------------------------------------------------------------------------------



 



                      Page ARTICLE FOUR
 
            COVENANTS
 
           
SECTION 4.01.
  Payment of Principal, Premium and Interest     19  
SECTION 4.02.
  Maintenance of Office or Agency     19  
SECTION 4.03.
  Corporate Existence     20  
SECTION 4.04.
  Money for Securities Payments To Be Held in Trust     20  
SECTION 4.05.
  Payment of Taxes and Other Claims     21  
SECTION 4.06.
  Statement by Officers as to Default     21  
 
            ARTICLE FIVE
 
            SUCCESSOR CORPORATION
 
           
SECTION 5.01.
  Consolidation, Merger and Sale of Assets     21  
 
            ARTICLE SIX
 
            DEFAULTS AND REMEDIES
 
           
SECTION 6.01.
  Events of Default     22  
SECTION 6.02.
  Acceleration of Maturity; Rescission     23  
SECTION 6.03.
  Other Remedies     24  
SECTION 6.04.
  Waiver of Past Defaults and Events of Default     24  
SECTION 6.05.
  Control by Majority     24  
SECTION 6.06.
  Limitation on Suits     25  
SECTION 6.07.
  No Personal Liability of Directors, Officers, Employees and Stockholders    
25  
SECTION 6.08.
  Rights of Holders To Receive Payment     25  
SECTION 6.09.
  Collection Suit by Trustee     25  
SECTION 6.10.
  Trustee May File Proofs of Claim     26  
SECTION 6.11.
  Priorities     26  
SECTION 6.12.
  Undertaking for Costs     27  
 
            ARTICLE SEVEN
 
            TRUSTEE  
SECTION 7.01.
  Duties of Trustee     27  
SECTION 7.02.
  Rights of Trustee     28  
SECTION 7.03.
  Individual Rights of Trustee     29  
SECTION 7.04.
  Trustee’s Disclaimer     29  
SECTION 7.05.
  Notice of Defaults     30  
SECTION 7.06.
  Reports by Trustee to Holders     30  
SECTION 7.07.
  Compensation and Indemnity     30  
SECTION 7.08.
  Replacement of Trustee     31  
SECTION 7.09.
  Successor Trustee by Consolidation, Merger, etc.     33  
SECTION 7.10.
  Eligibility; Disqualification     33  
SECTION 7.11.
  Preferential Collection of Claims Against Company     33  
SECTION 7.12.
  Paying Agents     33  

 

-ii-



--------------------------------------------------------------------------------



 



                      Page ARTICLE EIGHT
 
            MODIFICATION AND WAIVER
 
           
SECTION 8.01.
  Without Consent of Holders     33  
SECTION 8.02.
  With Consent of Holders     34  
SECTION 8.03.
  Compliance with Trust Indenture Act     35  
SECTION 8.04.
  Revocation and Effect of Consents     36  
SECTION 8.05.
  Notation on or Exchange of Securities     36  
SECTION 8.06.
  Trustee To Sign Amendments, etc.     36     ARTICLE NINE
 
            DISCHARGE OF INDENTURE; DEFEASANCE
 
           
SECTION 9.01.
  Discharge of Liability on Securities; Defeasance     36  
SECTION 9.02.
  Conditions to Defeasance     38  
SECTION 9.03.
  Deposited Money and Government Obligations To Be Held in Trust; Other
Miscellaneous Provisions     39  
SECTION 9.04.
  Reinstatement     39  
SECTION 9.05.
  Moneys Held by Paying Agent     39  
SECTION 9.06.
  Moneys Held by Trustee     40  
 
            ARTICLE TEN
 
            MISCELLANEOUS  
SECTION 10.01.
  Trust Indenture Act Controls     40  
SECTION 10.02.
  Notices.     40  
SECTION 10.03.
  Communications by Holders with Other Holders     42  
SECTION 10.04.
  Certificate and Opinion as to Conditions Precedent     42  
SECTION 10.05.
  Statements Required in Certificate and Opinion     42  
SECTION 10.06.
  Rules by Trustee and Agents     42  
SECTION 10.07.
  Legal Holidays     43  
SECTION 10.08.
  Governing Law     43  
SECTION 10.09.
  No Adverse Interpretation of Other Agreements     43  
SECTION 10.10.
  Successors     43  
SECTION 10.11.
  Multiple Counterparts     43  
SECTION 10.12.
  Table of Contents, Headings, etc.     43  
SECTION 10.13.
  Separability     43  
SECTION 10.14.
  Waiver of Jury Trial     43  
SECTION 10.15.
  Force Majeure     44  

 

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  Form of Security   A-1-1
Exhibit B
  Form of Notation of Guarantee Relating To [Insert Designation of Guaranteed
Securities]   B-1

 

-iv-



--------------------------------------------------------------------------------



 



INDENTURE, dated as of September 11, 2009 among Airgas, Inc., a Delaware
corporation, as issuer (the “Company”) and The Bank of New York Mellon, a New
York banking corporation, as trustee (the “Trustee”).
The Company has duly authorized to provide for the issuance from time to time of
its unsecured senior debentures or notes or other evidences of indebtedness
(hereinafter called “Securities”) to be issued in one or more series as provided
in and in accordance with this Indenture.
Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders of the Securities.
ARTICLE ONE
DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01. Definitions.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Agent” means any Registrar, Paying Agent, or agent for service or notices and
demands.
“amend” means amend, modify, supplement, restate or amend and restate, including
successively; and “amending” and “amended” have correlative meanings.
“Bankruptcy Law” means Title 11, United States Code, or any similar U.S. Federal
or state law or law of any other jurisdiction relating to bankruptcy,
insolvency, winding-up, liquidation, reorganization or relief of debtors.
“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.
“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Trustee.
“Business Day” means a day on which commercial banking institutions and foreign
exchange markets settle payments in New York City, and shall exclude any day on
which commercial banking institutions and foreign exchange markets do not settle
payments in London.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests (including partnership interests) in (however
designated) the equity of such Person, including any preferred stock, but
excluding any debt securities convertible into such equity.
“Commission” means the U.S. Securities and Exchange Commission.

 

 



--------------------------------------------------------------------------------



 



“Company” means the party named as such in the first paragraph of this
Indenture, until a successor replaces such party pursuant to Article Five and
thereafter means the successor.
“Company Order” means a written request or order signed in the name of the
Company by its Chairman of the Board, its President or a Vice President, and by
its Treasurer, an Assistant Treasurer, its Controller, an Assistant Controller,
its Secretary or an Assistant Secretary, and delivered to the Trustee.
“Consolidated Net Tangible Assets” means, as of any date, the total amount of
assets of the Company and its Subsidiaries on a consolidated basis (less
applicable reserves and other properly deductible items) after deducting
therefrom (1) all current liabilities (excluding (x) any current liabilities
which are by their terms extendible or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed or which are supported by other borrowings with a
maturity of more than 12 months from the date of calculation and (y) current
maturities of long-term Indebtedness and capital lease obligations), (2) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles and (3) appropriate adjustments on account of
minority interests of other Persons holding stock of the Subsidiaries, all as
set forth on the most recent balance sheet of the Company and its consolidated
Subsidiaries (but, in any event, as of a date within 120 days of the date of
determination), in each case excluding intercompany items and computed in
accordance with GAAP.
“Corporate Trust Office” means the principal office of the Trustee at which at
any time this Indenture shall be administered, which office at the date hereof
is located at The Bank of New York Mellon, 101 Barclay Street, New York, New
York 10286, Attention: Corporate Trust Administration — Floor 8W, or such other
address as the Trustee may designate from time to time by notice to the Holders
and the Company, or the principal corporate trust office of any successor
Trustee (or such other address as such successor Trustee may designate from time
to time by notice to the Holders and the Company).
“corporation” includes corporations, associations, companies (including any
limited liability company), business trusts and limited partnerships.
“Custodian” means any receiver, interim receiver, receiver and manager, trustee,
assignee, liquidator, custodian or similar official under any Bankruptcy Law.
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
“Depository” means, with respect to the Securities issued in the form of one or
more Global Securities, The Depository Trust Company or another Person
designated as Depository by the Company, which Person must be a clearing agency
registered under the Exchange Act that is designated to act as Depository for
such Securities as contemplated by Section 2.01.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“GAAP’” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Indenture.

 

-2-



--------------------------------------------------------------------------------



 



“Global Security” means a Security that evidences all or part of the Securities
of any series and bears the legend set forth in Section 2.17 (or such legend as
may be specified as contemplated by Section 2.01 for such Securities).
“Government Obligations” means any security issued or guaranteed as to principal
or interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the government of the United States pursuant to
authority granted by the Congress of the United States or any certificate of
deposit for any of the foregoing.
“Holder” means the Person in whose name a Security is registered in the security
register.
“Indebtedness” means with respect to any Person at any date of determination
(without duplication), indebtedness for borrowed money or indebtedness evidenced
by bonds, notes, debentures or other similar instruments given to finance the
acquisition of any businesses, properties or assets of any kind (including,
without limitation, Capital Stock or other equity interests in any Person).
“Indenture” means this Indenture as amended, restated or supplemented from time
to time, including, for all purposes of this instrument, the provisions of the
Trust Indenture Act that are deemed to be a part of and govern this instrument
and any supplemental indenture, respectively. The term “Indenture” shall also
include the terms of a particular series of Securities established as
contemplated by Section 2.01.
“interest” means, with respect to the Securities, interest on the Securities,
and with respect to any Original Issue Discount Security, which by its terms
bears interest only after its Maturity Date, means interest payable after the
Maturity Date of such Original Issue Discount Security.
“Interest Payment Date” means, when used with respect to any Security, the
Stated Maturity of an installment of interest on such Security.
“Issue Date” means, with respect to Securities of any series, the date on which
Securities of such series are initially issued.
“Lien” with respect to any property or assets, means any mortgage or deed of
trust, pledge, hypothecation, assignment, deposit arrangement, security
interest, lien, charge, easement (other than any easement not materially
impairing usefulness or marketability), encumbrance, preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever on or with respect to such property or assets (including, without
limitation, any conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing), but not
including the interest of a lessor under a lease that is an operating lease
under GAAP.
“Maturity Date” when used with respect to any Security, means the date on which
the principal amount of such Security becomes due and payable as therein or
herein provided.
“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer or any Vice President, the Treasurer or the Secretary of the specified
Person.
“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Chief Executive Officer, the Chief Financial Officer, the President or a
Vice President, and by the Treasurer, an Assistant Treasurer, the Controller, an
Assistant Controller, the Secretary or an Assistant Secretary, of the Company,
and delivered to the Trustee.

 

-3-



--------------------------------------------------------------------------------



 



“Obligor” means the Company and any guarantor.
“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company, and who shall be reasonably acceptable to the
Trustee.
“Original Issue Discount Security” means any Security which provides for an
amount less than the principal amount thereof to be due and payable upon a
declaration of acceleration of the Maturity Date thereof pursuant to
Section 6.02.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.
“Physical Securities” means certificated Securities in registered form in
substantially the form set forth in Exhibit A- 1 or in such form as shall be
established by or pursuant to a Board Resolution or in one or more indentures
supplemental hereto.
“Place of Payment”, when used with respect to the Securities of such series,
means the place or places where the principal of (and premium, if any) and
interest on the Securities of such series are payable as specified as
contemplated by Section 4.02.
“Principal Property” means any land, land improvements or building, together
with the land upon which it is erected and fixtures comprising a part thereof,
in each case, owned or leased by us or any Restricted Subsidiary and located in
the United States, the gross book value (without deduction of any reserve for
depreciation) of which on the date as of which the determination is being made
is an amount which exceeds 1.0% of Consolidated Net Tangible Assets.
“Redemption Date” when used with respect to any Security to be redeemed, means
the date fixed for such redemption pursuant to the terms of this Indenture.
“Redemption Price”, when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.
“Responsible Officer” shall mean, when used with respect to the Trustee, any
officer within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.
“Restricted Subsidiary” means any Subsidiary which, at the time of
determination, owns or is a lessee pursuant to a capital lease of any Principal
Property.
“Securities” has the meaning provided in the preamble of this Indenture.
“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

-4-



--------------------------------------------------------------------------------



 



“Stated Maturity” means (a) with respect to any Security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
Security at the option of the Holder thereof upon the happening of any
contingency beyond the control of the Company unless such contingency has
occurred) and (b) with respect to any scheduled installment of principal of or
interest on any Security, the date specified in such Security as the fixed date
on which such installment is due and payable.
“Subsidiary” of a Person means, with respect to any Person, any corporation,
association, partnership or other business entity of which at least a majority
of the total voting power of the Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(1) such Person, (2) such Person and one or more Subsidiaries of such Person or
(3) one or more Subsidiaries of such Person.
“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa77bbbb) as in
effect on the date of this Indenture (except as provided in Section 8.03).
“Trustee” means the party named as such in this Indenture until a successor
replaces it pursuant to this Indenture and thereafter means the successor, and,
if at any time there is more than one Person, “Trustee” as used with respect to
the Securities of any series, shall mean the Trustee with respect to Securities
of such Series.
SECTION 1.02. Other Definitions.
The definitions of the following terms may be found in the sections indicated as
follows:

              Defined in   Term   Section    
“Agent Members”
    2.16  
“Covenant Defeasance”
    9.01  
“Events of Default”
    6.01  
“Expiration Date”
    2.19  
“Legal Defeasance”
    9.01  
“Legal Holiday”
    10.07  
“Notice of Default”
    6.01  
“Paying Agent”
    2.04  
“Registrar
    2.04  

SECTION 1.03. Incorporation by Reference of Trust Indenture Act.
Whenever this Indenture refers to a provision of the TIA, the portion of such
provision required to be incorporated herein in order for this Indenture to be
qualified under the TIA is incorporated by reference in and made a part of this
Indenture. The following TIA terms used in this Indenture have the following
meanings:
“indenture securities” means the Securities.
“indenture securityholder” means a Holder.

 

-5-



--------------------------------------------------------------------------------



 



“indenture to be qualified” means this Indenture.
“obligor on this indenture securities” means the Company or any other obligor on
the Securities.
All other terms used in this Indenture that are defined by the TIA, defined in
the TIA by reference to another statute or defined by Commission rule have the
meanings therein assigned to them.
SECTION 1.04. Rules of Construction.
Unless the context otherwise requires:
(i) a term has the meaning assigned to it herein, whether defined expressly or
by reference;
(ii) “or” is not exclusive;
(iii) words in the singular include the plural, and in the plural include the
singular;
(iv) words used herein implying any gender shall apply to both genders;
(v) “herein,” “hereof’ and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or other subsection;
(vi) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;
(vii) “$,” “U.S. Dollars” and “United States Dollars” each refer to United
States dollars, or such other money of the United States that at the time of
payment is legal tender for payment of public and private debts.
ARTICLE TWO
THE SECURITIES
SECTION 2.01. Series of Securities; Amount Unlimited.
The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is unlimited. The Securities may be issued in one
or more series. There shall be established in one or more Board Resolutions or
pursuant to authority granted by one or more Board Resolutions and, subject to
Sections 2.02 and 2.03, set forth in, or determined in the manner provided in,
an Officers’ Certificate, and, in all cases, established in one or more
indentures supplemental hereto, prior to the issuance of Securities of any
series,
(1) the title of the Securities of the series (which shall distinguish the
Securities of the series from Securities of any other series);
(2) any limit upon the aggregate principal amount of the Securities of the
series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the series pursuant to
Sections 2.07, 2.08, 2.11, 3.06 or 8.05, and except for any Securities

 

-6-



--------------------------------------------------------------------------------



 



which, pursuant to Section 2.03, are deemed never to have been authenticated and
delivered hereunder);
(3) the Person to whom any interest on a Security of the series shall be
payable, if other than the Person in whose name that Security is registered at
the close of business on the regular record date for such interest;
(4) the date or dates on which the principal of any Securities of the series is
payable;
(5) the rate or rates at which any Securities of the series shall bear interest,
if any, the date or dates from which any such interest shall accrue, the
Interest Payment Dates on which any such interest shall be payable and the
regular record date for any such interest payable on any Interest Payment Date;
(6) the place or places where the principal of and any premium and interest on
any Securities of the series shall be payable;
(7) the period or periods within which, the price or prices at which and the
terms and conditions upon which any Securities of the series may be redeemed, in
whole or in part, at the option of the Company and, if other than by a Board
Resolution, the manner in which any election by the Company to redeem the
Securities shall be evidenced;
(8) the obligation, if any, of the Company to redeem or purchase any Securities
of the series pursuant to any sinking fund or analogous provisions or at the
option of the Holder thereof and the period or periods within which, the price
or prices at which and the terms and conditions upon which any Securities of the
series shall be redeemed or purchased, in whole or in part, pursuant to such
obligation;
(9) if other than denominations of $2,000 and any integral multiples of $1,000
in excess thereof, the denominations in which any Securities of the series shall
be issuable;
(10) if the amount of principal of or any premium or interest on any Securities
of the series may be determined with reference to an index or pursuant to a
formula, the manner in which such amounts shall be determined;
(11) if other than the currency of the United States of America, the currency,
currencies or currency units in which the principal of or any premium or
interest on any Securities of the series shall be payable and the manner of
determining the equivalent thereof in the currency of the United States of
America for any purpose;
(12) if the principal of or any premium or interest on any Securities of the
series is to be payable, at the election of the Company or the Holder thereof,
in one or more currencies or currency units other than that or those in which
such Securities are stated to be payable, the currency, currencies or currency
units in which the principal of or any premium or interest on such Securities as
to which such election is made shall be payable, the periods within which and
the terms and conditions upon which such election is to be made and the amount
so payable (or the manner in which such amount shall be determined);
(13) if other than the entire principal amount thereof, the portion of the
principal amount of any Securities of the series which shall be payable upon
declaration of acceleration of the maturity of the principal amount thereof
pursuant to Section 6.02;

 

-7-



--------------------------------------------------------------------------------



 



(14) if the principal amount payable at the Stated Maturity of any Securities of
the series will not be determinable as of any one or more dates prior to the
Stated Maturity, the amount which shall be deemed to be the principal amount of
such Securities as of any such date for any purpose thereunder or hereunder,
including the principal amount thereof which shall be due and payable upon any
date other than the Stated Maturity or which shall be deemed to be outstanding
as of any date prior to the Stated Maturity (or, in any such case, the manner in
which such amount deemed to be the principal amount shall be determined);
(15) if applicable, that any Securities of the series shall be issuable in whole
or in part in the form of one or more Global Securities and, in such case, the
respective Depositories for such Global Securities, the form of any legend or
legends which shall be borne by any such Global Security in addition to or in
lieu of that set forth in Section 2.17 and any circumstances in addition to or
in lieu of those set forth in Section 2.16 in which any such Global Security may
be exchanged in whole or in part for Securities registered, and any transfer of
such Global Security in whole or in part may be registered, in the name or names
of Persons other than the Depositary for such Global Security or a nominee
thereof;
(16) any addition to or change in the Events of Default which applies to any
Securities of the series and any change in the right of the Trustee or the
requisite Holders of such Securities to declare the principal amount thereof due
and payable pursuant to Section 6.02;
(17) any addition to or change in the covenants set forth in Article Four which
applies to Securities of the series;
(18) whether the Securities of such series shall have the benefit of any
guarantors, the terms, if any, of any guarantees and the name or names of the
guarantors, if any; and
(19) any other terms of the series (which terms shall not be inconsistent with
the provisions of this Indenture, except as permitted by Section 8.01(xiii)).
All Securities of any one series shall be substantially identical except as to
denomination and except as may otherwise be provided in or pursuant to the Board
Resolution referred to above and (subject to Section 2.03) set forth, or
determined in the manner provided, in the Officers’ Certificate referred to
above or in any such indenture supplemental hereto.
If any of the terms of the series are established by action taken pursuant to a
Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Officers’
Certificate setting forth the terms of the series.
The Securities shall be general unsecured senior obligations of the Company and
will rank equally with all other unsecured senior indebtedness of the Company
from time to time outstanding.
SECTION 2.02. Form.
The Securities and the Trustee’s certificate of authentication with respect
thereto shall be substantially in the form set forth in Exhibit A-1, which is
incorporated in and forms a part of this Indenture or such form established by
one or more Board Resolutions adopted with respect of such series or established
in one or more indentures supplemental hereto; in each case with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture, and may have such letters, numbers or
other marks of identification and such legends or endorsements placed thereon as

 

-8-



--------------------------------------------------------------------------------



 



may be required to comply with the rules of any securities exchange or
Depository therefor or as may, consistently herewith, be determined by the
officers executing such Securities, as evidenced by their execution thereof. If
the form of Securities of any series is established by action taken pursuant to
a Board Resolution, a copy of an appropriate record of such action shall be
certified by the Secretary or an Assistant Secretary of the Company and
delivered to the Trustee at or prior to the delivery of the Company Order
contemplated by Section 2.03 for the authentication and delivery of such
Securities.
The Securities shall be issued initially in the form of one or more permanent
Global Securities in registered form and deposited with the Trustee, as
custodian for the Depository. The aggregate principal amount of any Global
Security may from time to time be increased or decreased by adjustments made on
the records of the Trustee, as custodian for the Depository.
The Securities may have notations, legends or endorsements required by law, rule
or usage to which the Company is subject.
The terms and provisions contained in the Securities shall constitute, and are
expressly made, a part of this Indenture and, to the extent applicable, the
Company and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and agree to be bound thereby.
SECTION 2.03. Execution and Authentication.
The Securities shall be executed on behalf of the Company by its Chairman of the
Board, Chief Executive Officer, Chief Financial Officer, President, Treasurer,
Assistant Treasurer, Controller, Assistant Controller, Secretary, Assistant
Secretary or any Vice President. The signature of any of these officers on the
Securities may be manual or facsimile.
If an Officer whose signature is on a Security was an Officer at the time of
such execution but no longer holds that office at the time the Trustee
authenticates the Security, the Security shall be valid nevertheless.
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities of any series executed by the
Company to the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Securities. If the
form or terms of the Securities of the series have been established by or
pursuant to one or more Board Resolutions as permitted by Sections 2.01 and
2.02, in authenticating such Securities, and accepting the additional
responsibilities under this Indenture in relation to such Securities, the
Trustee shall be entitled to receive, and (subject to Section 7.01) shall be
fully protected in relying upon, an Opinion of Counsel stating,
(1) if the form of such Securities has been established by or pursuant to Board
Resolution as permitted by Section 2.02, that such form has been established in
conformity with the provisions of this Indenture;
(2) if the terms of such Securities have been established by or pursuant to
Board Resolution as permitted by Section 2.01, that such terms have been
established in conformity with the provisions of this Indenture; and
(3) that such Securities, when authenticated and delivered by the Trustee and
issued by the Company in the manner and subject to any conditions specified in
such Opinion of Counsel, will constitute valid and legally binding obligations
of the Company enforceable in accor-

 

-9-



--------------------------------------------------------------------------------



 



dance with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
If such form or terms have been so established, the Trustee shall not be
required to authenticate such Securities if the issue of such Securities
pursuant to this Indenture will affect the Trustee’s own rights, duties or
immunities under the Securities and this Indenture or otherwise in a manner
which is not reasonably acceptable to the Trustee.
Notwithstanding the provisions of Section 2.01 and of the preceding paragraph,
if all Securities of any series are not to be originally issued at one time, it
shall not be necessary to deliver the Officers’ Certificate otherwise required
pursuant to Section 2.01 or the Company Order and Opinion of Counsel otherwise
required pursuant to such preceding paragraph at or prior to the authentication
of each Security of such series if such documents are delivered at or prior to
the authentication upon original issuance of the first Security of such series
to be issued.
Each Security shall be dated the date of its authentication.
No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature, and such certificate upon any Security shall be
conclusive evidence, and the only evidence, that such Security has been duly
authenticated and delivered hereunder. Notwithstanding the foregoing, if any
Security shall have been authenticated and delivered hereunder but never issued
and sold by the Company, and the Company shall deliver such Security to the
Trustee for cancellation as provided in Section 2.12, for all purposes of this
Indenture such Security shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.
The Securities of each series shall be issuable only in registered form without
coupons and only in such denominations as shall be specified as contemplated by
Section 2.01. In the absence of any such specified denomination with respect to
the Securities of any series, the Securities of such series shall be issuable in
denominations of $2,000 and any integral multiples of $1,000 in excess thereof.
SECTION 2.04. Registrar and Paying Agent.
The Company shall maintain an office or agency in a Place of Payment where
Securities may be presented for registration of transfer or for exchange (the
“Registrar”), and an office or agency where Securities may be presented for
payment (the “Paying Agent”) and an office or agency where notices and demands
to or upon the Company, if any, in respect of the Securities and this Indenture
may be served. The Registrar shall keep a register of the Securities and of
their transfer and exchange. The Company may have one or more additional Paying
Agents. The term “Paying Agent” includes any additional Paying Agent.
The Company shall enter into an appropriate agency agreement, which shall
incorporate the provisions of the TIA, with any Agent that is not a party to
this Indenture. The agreement shall implement the provisions of this Indenture
that relate to such Agent. The Company shall notify the Trustee of the name and
address of any such Agent. If the Company fails to maintain a Registrar or
Paying Agent, or fails to give the foregoing notice, the Trustee shall act as
such and shall be entitled to appropriate compensation in accordance with
Section 7.07.

 

-10-



--------------------------------------------------------------------------------



 



The Company initially appoints the Trustee as Registrar, Paying Agent and Agent
for service of notices and demands in connection with the Securities and this
Indenture and the Company may change the Paying Agent without prior notice to
the Holders. The Company or any of its Subsidiaries may act as Paying Agent.
SECTION 2.05. Paying Agent To Hold Money in Trust.
Each Paying Agent shall hold in trust for the benefit of the Holders or the
Trustee all money held by the Paying Agent for the payment of principal of or
premium or interest on the Securities (whether such money has been paid to it by
the Company or any other obligor on the Securities), and the Company and the
Paying Agent shall notify the Trustee of any Default by the Company (or any
other obligor on the Securities) in making any such payment. Money held in trust
by the Paying Agent need not be segregated except as required by law and in no
event shall the Paying Agent be liable for any interest on any money received by
it hereunder; provided that if the Company or an Affiliate thereof acts as
Paying Agent, it shall segregate the money held by it as Paying Agent and hold
it as a separate trust fund. The Company at any time may require the Paying
Agent to pay all money held by it to the Trustee and account for any funds
disbursed and the Trustee may at any time during the continuance of any Event of
Default specified in Section 6.01(1) or (2), upon written request to the Paying
Agent, require the Paying Agent to pay forthwith all money so held by it to the
Trustee and to account for any funds disbursed. Upon making such payment, the
Paying Agent shall have no further liability for the money delivered to the
Trustee.
SECTION 2.06. Holder Lists.
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Holders. If
the Trustee is not the Registrar, the Company shall furnish to the Trustee at
least five Business Days before each Interest Payment Date for Securities of any
series, and at such other times as the Trustee may request in writing, a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders of Securities of such series; provided that, as
long as the Trustee is the Registrar, no such list need be furnished.
SECTION 2.07. Transfer and Exchange.
Subject to Section 2.16, when Securities of any series are presented to the
Registrar with a request from the Holder of such Securities to register a
transfer or to exchange them for an equal principal amount of Securities of such
series of other authorized denominations, the Registrar shall register the
transfer as requested. Every Security presented or surrendered for registration
of transfer or exchange shall be duly endorsed or be accompanied by a written
instrument of transfer in form satisfactory to the Company and the Registrar,
duly executed by the Holder thereof or his attorneys duly authorized in writing.
To permit registrations of transfers and exchanges, the Company shall issue and
execute and the Trustee shall authenticate new Securities of the same series
evidencing such transfer or exchange at the Registrar’s request. No service
charge shall be made to the Holder for any registration of transfer or exchange.
The Company may require from the Holder payment of a sum sufficient to cover any
transfer taxes or other governmental charge that may be imposed in relation to a
transfer exchange, but this provision shall not apply to any exchange pursuant
to Section 2.11, 3.06 or 8.05 (in which events the Company shall be responsible
for the payment of such taxes). The Registrar shall not be required to exchange
or register a transfer of any Security for a period of 15 days immediately
preceding the redemption of Securities of such series, except the unredeemed
portion of any Security being redeemed in part.

 

-11-



--------------------------------------------------------------------------------



 



Any Holder of a Global Security shall, by acceptance of such Global Security,
agree that transfers of the beneficial interests in such Security may be
effected only through a book entry system maintained by the Holder of such
Security (or its agent), and that ownership of a beneficial interest in the
Global Security shall be required to be reflected in a book entry.
Except as expressly provided herein, neither the Trustee nor the Registrar shall
have any duty to monitor the Company’s compliance with or have any
responsibility with respect to the Company’s compliance with any Federal or
state securities laws.
The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any
Security (including any transfers between or among Agent Members or beneficial
owners of interests in any Global Security) other than to require delivery of
such certificates and other documentation or evidence as are expressly required
by, and to do so if and when expressly required by the terms of, this Indenture,
and to examine the same to determine substantial compliance as to form with the
express requirements hereof.
Neither the Trustee nor any Agent shall have any responsibility for any actions
taken or not taken by the Depository.
SECTION 2.08. Replacement Securities.
If a mutilated Security is surrendered to the Registrar or the Trustee, or if
the Holder of a Security claims that the Security has been lost, destroyed or
wrongfully taken, the Company shall issue and the Trustee shall authenticate a
replacement Security of the same series if the Holder of such Security furnishes
to the Company and the Trustee evidence reasonably acceptable to them of the
ownership and the destruction, loss or theft of such Security and if the
requirements of Section 8-405 of the New York Uniform Commercial Code as in
effect on the date of this Indenture are met. If required by the Trustee or the
Company, an indemnity bond shall be posted, sufficient in the judgment of all to
protect the Company, the Trustee or any Paying Agent from any loss that any of
them may suffer if such Security is replaced. The Company may charge such Holder
for the Company’s reasonable out-of-pocket expenses in replacing such Security
and the Trustee may charge the Company for the Trustee’s expenses (including,
without limitation, attorneys’ fees and disbursements) in replacing such
Security. Every replacement Security shall constitute a contractual obligation
of the Company.
SECTION 2.09. Outstanding Securities.
The Securities outstanding at any time are all Securities that have been
authenticated by the Trustee except for (a) those canceled by it, (b) those
delivered to it for cancellation, (c) to the extent set forth in Sections 9.01
and 9.02, on or after the date on which the conditions set forth in Section 9.01
or 9.02 have been satisfied, those Securities theretofore authenticated and
delivered by the Trustee hereunder and (d) those described in this Section 2.09
as not outstanding. Subject to Section 2.10, a Security does not cease to be
outstanding because the Company or one of its Affiliates holds the Security.
If a Security is replaced pursuant to Section 2.08, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Security
is held by a bona fide purchaser in whose hands such Security is a legal, valid
and binding obligation of the Company.
If the Paying Agent holds, in its capacity as such, on any Maturity Date, money
sufficient to pay all accrued interest and principal with respect to the
Securities payable on that date and is not pro-

 

-12-



--------------------------------------------------------------------------------



 



hibited from paying such money to the Holders thereof pursuant to the terms of
this Indenture, then on and after that date such Securities cease to be
outstanding and interest on them ceases to accrue.
SECTION 2.10. Treasury Securities.
In determining whether the Holders of the required principal amount of
Securities of any series have concurred in any declaration of acceleration or
Notice of Default or direction, waiver or consent or any amendment, modification
or other change to this Indenture, Securities of such series owned by the
Company or any other Affiliate of the Company shall be disregarded as though
they were not outstanding, except that for the purposes of determining whether
the Trustee shall be protected in relying on any such direction, waiver or
consent or any amendment, modification or other change to this Indenture, only
Securities of such series as to which a Responsible Officer of the Trustee has
actually received an Officers’ Certificate stating that such Securities are so
owned shall be so disregarded. Securities of such series so owned which have
been pledged in good faith shall not be disregarded if the pledgee established
to the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Securities and that the pledgee is not the Company any other obligor on
such Securities or any of their respective Affiliates.
SECTION 2.11. Temporary Securities.
Until definitive Securities of any series are prepared and ready for delivery,
the Company may prepare and the Trustee shall authenticate temporary Securities
of such series. Temporary Securities shall be substantially in the form of
definitive Securities of the same series but may have variations that the
Company considers appropriate for temporary Securities. Without unreasonable
delay, the Company shall prepare and the Trustee shall authenticate definitive
Securities of any series in exchange for temporary Securities of such series.
Until such exchange, temporary Securities shall be entitled to the same rights,
benefits and privileges as definitive Securities of such series.
SECTION 2.12. Cancellation.
The Company at any time may deliver Securities to the Trustee for cancellation.
The Registrar and the Paying Agent shall forward to the Trustee any Securities
surrendered to them for registration of transfer, exchange or payment. The
Trustee shall cancel all Securities surrendered for registration of transfer,
exchange, payment, replacement or cancellation and shall deliver such canceled
Securities to the Company upon request therefor. The Company may not reissue or
resell, or issue new Securities of any series to replace Securities of such
series that the Company has redeemed or paid, or that have been delivered to the
Trustee for cancellation.
SECTION 2.13. Defaulted Interest.
If the Company defaults on a payment of interest on any series of Securities, it
shall pay the defaulted interest, plus (to the extent permitted by law) any
interest payable on the defaulted interest (including post-petition interest in
any proceeding under any Bankruptcy Law), in accordance with the terms hereof,
to the Persons who are Holders of such series of Securities on a subsequent
special record date, which date shall be at least five Business Days prior to
the payment date. The Company shall fix such special record date and payment
date in a manner satisfactory to the Trustee. At least 10 days before such
special record date, the Company shall mail to each Holder of such series of
Securities a notice that states the special record date, the payment date and
the amount of defaulted interest, and interest payable on defaulted interest, if
any, to be paid. The Company may make payment of any defaulted interest in any
other lawful manner not inconsistent with the requirements (if applicable) of
any securities exchange on which the Securities of such series may be listed
and, upon such notice as may be required by such

 

-13-



--------------------------------------------------------------------------------



 



exchange, if, after written notice given by the Company to the Trustee of the
proposed payment pursuant to this sentence, such manner of payment shall be
deemed practicable by the Trustee.
SECTION 2.14. CUSIP Number.
The Company in issuing the Securities of any series may use a “CUSIP” number,
and if so, such CUSIP number shall be included in notices of redemption or
exchange as a convenience to Holders of such series; provided that any such
notice may state that no representation is made as to the correctness or
accuracy of the CUSIP number printed in the notice or on the Securities, and
that reliance may be placed only on the other identification numbers printed on
the Securities. The Company shall promptly notify the Trustee of any such CUSIP
number used by the Company in connection with the issuance of the Securities and
of any change in the CUSIP number.
SECTION 2.15. Deposit of Moneys.
Prior to 11:00 a.m., New York City time, on each Interest Payment Date and
Maturity Date, the Company shall have deposited with the Paying Agent in
immediately available funds money sufficient to make cash payments, if any, due
on such Interest Payment Date or Maturity Date, as the case may be, in a timely
manner which permits the Trustee to remit payment to the Holders on such
Interest Payment Date or Maturity Date, as the case may be. The principal and
interest on Global Securities shall be payable to the Depository or its nominee,
as the case may be, as the sole registered owner and the sole Holder of the
Global Securities represented thereby. The principal and interest on Physical
Securities shall be payable, either in person or by mail, at the office of the
Paying Agent.
SECTION 2.16. Book-Entry Provisions for Global Securities.
(a) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depository designated for such Global Security or a nominee
thereof and delivered to such Depository or a nominee thereof or custodian
therefor, and each such Global Security shall constitute a single Security for
all purposes of this Indenture
(b) Members of, or direct or indirect participants in, the Depository (“Agent
Members”) shall have no rights under this Indenture with respect to any Global
Security held on their behalf by the Depository, or the Trustee as its
custodian, or under the Global Security, and the Depository may be treated by
the Company, the Trustee and any agent of the Company or the Trustee as the
absolute owner of the Global Security for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Trustee or any agent of the Company or the Trustee from giving effect to any
written certification, proxy or other authorization (which may be in electronic
form) furnished by the Depository or impair, as between the Depository and its
Agent Members, the operation of customary practices governing the exercise of
the rights of a Holder of any Security.
(c) Transfers of Global Securities shall be limited to transfer in whole, but
not in part, to the Depository, its successors or their respective nominees.
Interests of beneficial owners in the Global Securities of any series may be
transferred or exchanged for Physical Securities of such series in accordance
with the rules and procedures of the Depository. In addition, a Global Security
shall be exchangeable for Physical Securities if (i) the Depository (x) notifies
the Company that it is unwilling or unable to continue as depository for such
Global Security or (y) has ceased to be a clearing agency registered under the
Exchange Act, and, with respect to (x) or (y), the Company thereupon fails to
appoint a successor depository within 90 days of such notice or cessation,
(ii) the Company, at its option, notifies the Trustee in writing that it elects
to cause the issuance of such Physical Securities in exchange for any or all of
the Securities of any series represented by the Global Securities of such series
or (iii) there shall

 

-14-



--------------------------------------------------------------------------------



 



have occurred and be continuing an Event of Default with respect to the
Securities of any series. In all cases, Physical Securities delivered in
exchange for any Global Security or beneficial interests therein shall be
registered in the names, and issued in any approved denominations, requested by
or on behalf of the Depository (in accordance with its customary procedures).
(d) In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Security to beneficial owners pursuant to paragraph (b),
the Registrar shall (if one or more Physical Securities are to be issued)
reflect on its books and records the date and a decrease in the principal amount
of the Global Security of such series in an amount equal to the principal amount
of the beneficial interest in the Global Security of such series to be
transferred, and the Company shall execute, and the Trustee shall upon receipt
of a written order from the Company authenticate and make available for
delivery, one or more Physical Securities of like tenor and amount.
(e) In connection with the transfer of Global Securities of any series as an
entirety to beneficial owners pursuant to paragraph (b), the Global Securities
of such series shall be deemed to be surrendered to the Trustee for
cancellation, and the Company shall execute, and the Trustee shall authenticate
and deliver, to each beneficial owner identified by the Depository in writing in
exchange for its beneficial interest in the Global Securities of such series, an
equal aggregate principal amount of Physical Securities of authorized
denominations.
(f) Any beneficial interest in one of the Global Securities of any series that
is transferred to a Person who takes delivery in the form of an interest in
another Global Security of such series shall, upon transfer, cease to be an
interest in such Global Security and become an interest in such other Global
Security and, accordingly, shall thereafter be subject to all transfer
restrictions and other procedures applicable to beneficial interests in such
other Global Security for as long as it remains such an interest.
(g) The Holder of any Global Security may grant proxies and otherwise authorize
any Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Securities.
(h) None of the Company, the Trustee, any Paying Agent or any Registrar will
have any responsibility or liability for any aspect of Depository records
relating to, or payments made on account of, beneficial ownership interests in a
Global Security or for maintaining, supervising or reviewing any Depository
records relating to such beneficial ownership interests, or for transfers of
beneficial interests in the Securities or any transactions between the
Depositary and beneficial owners.
SECTION 2.17. Legend for Global Security.
Unless otherwise specified as contemplated by Section 2.01 for the Securities
evidenced thereby, every Global Security authenticated and delivered hereunder
shall bear a legend in substantially the following form:
This Security is a Global Security within the meaning of the Indenture
hereinafter referred to and is registered in the name of a Depository or a
nominee thereof. This Security may not be exchanged in whole or in part for a
Security registered, and no transfer of this Security in whole or in part may be
registered, in the name of any Person other than such Depository or a nominee
thereof, except in the limited circumstances described in the Indenture.

 

-15-



--------------------------------------------------------------------------------



 



SECTION 2.18. Computation of Interest.
Except as otherwise specified as contemplated by Section 2.01, interest on the
Securities shall be computed on the basis of a 360-day year of twelve 30-day
months.
SECTION 2.19. Calculation of Original Issue Discount.
The Company shall file with the Trustee promptly at the end of each calendar
year (i) a written notice specifying the amount of original issue discount
(including daily rates and accrual periods) accrued on outstanding series of
Securities as of the end of such year and (ii) such other specific information
relating to such original issue discount as may then be relevant under the
Internal Revenue Code of 1986, as amended from time to time.
SECTION 2.20. Record Dates.
(a) The Company may set any day as a record date for the purpose of determining
the Holders of outstanding Securities of any series entitled to give, make or
take any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Indenture to be given, made or taken
by Holders of Securities of such series, provided that the Company may not set a
record date for, and the provisions of this paragraph shall not apply with
respect to, the giving or making of any notice, declaration, request or
direction referred to in the next paragraph. If any record date is set pursuant
to this paragraph, the Holders of outstanding Securities of the relevant series
on such record date, and no other Holders, shall be entitled to take the
relevant action, whether or not such Holders remain Holders after such record
date; provided that no such action shall be effective hereunder unless taken on
or prior to the applicable Expiration Date by Holders of the requisite principal
amount of outstanding Securities of such series on such record date. Nothing in
this paragraph shall be construed to prevent the Company from setting a new
record date for any action for which a record date has previously been set
pursuant to this paragraph (whereupon the record date previously set shall
automatically and with no action by any Person be cancelled and of no effect),
and nothing in this paragraph shall be construed to render ineffective any
action taken by Holders of the requisite principal amount of outstanding
Securities of the relevant series on the date such action is taken. Promptly
after any record date is set pursuant to this paragraph, the Company, at its own
expense, shall cause notice of such record date, the proposed action by Holders
and the applicable Expiration Date to be given to the Trustee in writing and to
each Holder of Securities of the relevant series in the manner set forth in
Section 7.06.
(b) The Trustee may set any day as a record date for the purpose of determining
the Holders of outstanding Securities of any series entitled to join in the
giving or making of (i) any Notice of Default, (ii) any declaration of
acceleration referred to in Section 6.02, (iii) any request to institute
proceedings referred to in Section 6.06(2) or (iv) any direction referred to in
Section 6.05, in each case with respect to Securities of such series. If any
record date is set pursuant to this paragraph, the Holders of outstanding
Securities of such series on such record date, and no other Holders, shall be
entitled to join in such notice, declaration, request or direction, whether or
not such Holders remain Holders after such record date; provided that no such
action shall be effective hereunder unless taken on or prior to the applicable
Expiration Date by Holders of the requisite principal amount of outstanding
Securities of such series on such record date. Nothing in this paragraph shall
be construed to prevent the Trustee from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be cancelled and of no effect), and nothing in this
paragraph shall be construed to render ineffective any action taken by Holders
of the requisite principal amount of outstanding Securities of the relevant
series on the date such action is taken. Promptly after any record date is set
pursuant to this paragraph, the Trustee, at the Company’s expense, shall cause
notice of such record date, the proposed action by Holders and the

 

-16-



--------------------------------------------------------------------------------



 



applicable Expiration Date to be given to the Company in writing and to each
Holder of Securities of the relevant series.
(c) With respect to any record date set pursuant to this Section, the party
hereto which sets such record dates may designate any day as the “Expiration
Date” and from time to time may change the Expiration Date to any earlier or
later day; provided that no such change shall be effective unless notice of the
proposed new Expiration Date is given to the other party hereto in writing, and
to each Holder of Securities of the relevant series, on or prior to the existing
Expiration Date. If an Expiration Date is not designated with respect to any
record date set pursuant to this Section, the party hereto which set such record
date shall be deemed to have initially designated the 180th day after such
record date as the Expiration Date with respect thereto, subject to its right to
change the Expiration Date as provided in this paragraph. Notwithstanding the
foregoing, no Expiration Date shall be later than the 180th day after the
applicable record date.
(d) Without limiting the foregoing, a Holder entitled hereunder to take any
action hereunder with regard to any particular Security may do so with regard to
all or any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
ARTICLE THREE
REDEMPTION
SECTION 3.01. Applicability of Article.
Securities of any series which are redeemable before their Stated Maturity shall
be redeemable in accordance with their terms and (except as otherwise specified
as contemplated by Section 2.01 for such Securities) in accordance with this
Article.
SECTION 3.02. Election To Redeem; Notices to Trustee.
If the Company elects to redeem the Securities of any series, the Company shall
notify the Trustee in writing at least 45 days prior to the Redemption Date
(unless a shorter period is acceptable to the Trustee) of the Redemption Date,
the principal amount of such Securities to be redeemed and the Redemption Price,
and deliver to the Trustee, no later than two Business Days prior to the
redemption date, an Officers’ Certificate stating that such redemption will
comply with the conditions contained herein and in the Securities of such
series, as appropriate. Notice given to the Trustee pursuant to this
Section 3.01 may, at the Company’s discretion, be subject to the satisfaction of
one or more conditions precedent.
SECTION 3.03. Selection by Trustee of Securities To Be Redeemed.
If less than all the Securities of any series are to be redeemed, the Trustee
shall select the Securities to be redeemed on a pro rata basis or on as nearly a
pro rata basis as is practicable (subject to procedures of the Depository). The
Trustee shall promptly notify the Company of the Securities selected for
redemption and, in the case of any Securities selected for partial redemption,
the principal amount thereof to be redeemed. The Trustee may select for
redemption portions of the principal of the Securities that have denominations
larger than $2,000. Securities and portions thereof the Trustee selects shall be
redeemed in amounts of $2,000 or whole multiples of $1,000 equal to or greater
than $2,000. For all purposes of this Indenture unless the context otherwise
requires, provisions of this Indenture that apply to Securities called for
redemption also apply to portions of Securities called for redemption.

 

-17-



--------------------------------------------------------------------------------



 



SECTION 3.04. Notice of Redemption.
At least 30 days, and no more than 60 days, before a Redemption Date, the
Company shall mail, or cause to be mailed, a notice of redemption by first-class
mail to each Holder of Securities to be redeemed at his or her last address as
the same appears on the registry books maintained by the Registrar pursuant to
Section 2.04.
The notice shall identify the Securities to be redeemed (including the CUSIP
numbers thereof) and shall state:
(i) the Redemption Date;
(ii) the appropriate calculation of the Redemption Price;
(iii) if fewer than all outstanding Securities of any series are to be redeemed,
the portion of the principal amount of such Securities to be redeemed and that,
after the Redemption Date and upon surrender of such Securities, a new Security
or Securities of such series in principal amount equal to the unredeemed portion
will be issued;
(iv) the name and address of the Paying Agent;
(v) that Securities called for redemption must be surrendered to the Paying
Agent to collect the Redemption Price;
(vi) that unless the Company defaults in making the redemption payment, interest
on Securities called for redemption ceases to accrue on and after the Redemption
Date;
(vii) if such notice is conditioned upon the occurrence of one or more
conditions precedent, the nature of such conditions precedent; and
(viii) the aggregate series and the principal amount of Securities of each such
series that are being redeemed.
At the Company’s written request made at least five Business Days prior to the
date on which notice is to be given, the Trustee shall give the notice of
redemption in the Company’s name and at the Company’s sole expense.
SECTION 3.05. Effect of Notice of Redemption.
Once the notice of redemption described in Section 3.03 is mailed, Securities
called for redemption become due and payable on the Redemption Date and at the
Redemption Price, including any premium, plus interest accrued to the Redemption
Date. Upon surrender to the Paying Agent, such Securities shall be paid at the
Redemption Price, including any premium, plus interest accrued to the Redemption
Date; provided that if the Redemption Date is after a regular record date and on
or prior to the Interest Payment Date, the accrued interest shall be payable to
the Holder of the redeemed Securities registered on the relevant record date;
and provided, further, that if a Redemption Date is a Legal Holiday, payment
shall be made on the next succeeding Business Day and no interest shall accrue
for the period from such Redemption Date to such succeeding Business Day. Such
notice, if mailed in the manner provided in Section 3.03, shall be conclusively
presumed to have been given whether or not the Holder receives such notice.

 

-18-



--------------------------------------------------------------------------------



 



SECTION 3.06. Deposit of Redemption Price.
On or prior to 11:00 A.M., New York City time, on each Redemption Date, the
Company shall deposit with the Paying Agent in immediately available funds money
sufficient to pay the Redemption Price of, including premium, if any, and
accrued interest on all Securities to be redeemed on that date other than
Securities or portions thereof called for redemption on that date which have
been delivered by the Company to the Trustee for cancellation.
On and after any Redemption Date, if money sufficient to pay the Redemption
Price of, including premium, if any, and accrued interest on Securities called
for redemption shall have been made available in accordance with the immediately
preceding paragraph, the Securities called for redemption will cease to accrue
interest and the only right of the Holders of such Securities will be to receive
payment of the Redemption Price of and, subject to the first proviso in
Section 3.05, accrued and unpaid interest on such Securities to the Redemption
Date. If any Security surrendered for redemption shall not be so paid, interest
will be paid, from the Redemption Date until such redemption payment is made, on
the unpaid principal of such Security and any interest not paid on such unpaid
principal, in each case at the rate and in the manner provided in such
Securities.
SECTION 3.07. Securities Redeemed in Part.
Upon surrender of a Security that is redeemed in part, the Company shall execute
and the Trustee shall authenticate for the Holder thereof a new Security of such
series equal in principal amount to the unredeemed portion of the original
Security in the name of the Holder upon cancellation of the original Security
surrendered, except that if a Global Security is so surrendered, the Company
shall execute and the Trustee shall authenticate and deliver to the Depository,
a new Global Security of such series in denomination equal to and in exchange
for the unredeemed portion of the principal of the Global Security so
surrendered.
SECTION 3.08. Mandatory Redemption.
The Company is not required to make mandatory redemption or sinking fund
payments with respect to the Securities of any series, unless otherwise
specified in accordance with Section 2.01 when establishing the terms of such
series of Securities.
ARTICLE FOUR
COVENANTS
SECTION 4.01. Payment of Principal, Premium and Interest.
The Company covenants and agrees that it will duly and punctually pay the
principal of (and premium, if any) and interest on the Securities in accordance
with the terms of the Securities and this Indenture.
SECTION 4.02. Maintenance of Office or Agency.
The Company will maintain in each Place of Payment for any series of Securities
an office or agency where Securities of such series may be presented or
surrendered for payment, where Securities of such series may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Company in respect of the Securities of such series and this Indenture may
be served. The Company will give prompt written notice to the Trustee of the
location, and any change in

 

-19-



--------------------------------------------------------------------------------



 



the location, of such office or agency. If at any time the Company shall fail to
maintain any such required office or agency or shall fail to furnish the Trustee
with the address thereof, such presentations, surrenders, notices and demands
may be made or served at the Corporate Trust Office of the Trustee, and the
Company hereby appoints the Trustee as its agent to receive all such
presentations, surrenders, notices and demands.
The Company may also from time to time designate one or more other offices or
agencies where the Securities of any one or more series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Company of its obligation to maintain an office or agency
in each Place of Payment for Securities of any series for such purposes. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the location of any such other office or
agency.
SECTION 4.03. Corporate Existence.
Subject to Article Five, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
corporation.
SECTION 4.04. Money for Securities Payments To Be Held in Trust.
If the Company shall at any time act as its own Paying Agent with respect to the
Securities of any series, it will, on or before each due date of the principal
of (and premium, if any) or interest on any of the Securities of such series,
segregate and hold in trust for the benefit of the Persons entitled thereto a
sum sufficient to pay the principal (and premium, if any) or interest so
becoming due until such sums shall be paid to such Persons or otherwise disposed
of as herein provided and will promptly notify the Trustee of its action or
failure so to act.
Whenever the Company shall have a Paying Agent for the Securities of any series,
it will, prior to 11:00 a.m., New York City time, on each due date of the
principal of (and premium, if any) or interest on the Securities of such series,
deposit with the Paying Agent a sum sufficient to pay the principal (and
premium, if any) or interest so becoming due, such sum to be held in trust for
the benefit of the Persons entitled to such principal, premium or interest, and
(unless such Paying Agent is the Trustee) the Company will promptly notify the
Trustee of its action or failure so to act.
The Company will cause the Paying Agent, other than the Trustee, to execute and
deliver to the Trustee an instrument in which the Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that the Paying Agent
will:
(1) hold all sums held by it for the payment of the principal of (and premium,
if any) or interest on the Securities of any series in trust for the benefit of
the Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided;
(2) give the Trustee notice of any Default by the Company in the making of any
payment of principal (and premium, if any) or interest on the Securities of any
series; and
(3) at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by the Paying Agent.
The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct the Paying Agent to

 

-20-



--------------------------------------------------------------------------------



 



pay, to the Trustee all sums held in trust by the Company or the Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which
such sums were held by the Company or the Paying Agent; and, upon such payment
by the Paying Agent to the Trustee, the Paying Agent shall be released from all
further liability with respect to such money.
SECTION 4.05. Payment of Taxes and Other Claims.
The Company will pay or discharge or cause to be paid or discharged, before the
same shall become delinquent, (1) all taxes, assessments and governmental
charges levied or imposed upon the Company or any Restricted Subsidiary or upon
the income, profits or property of the Company or any Restricted Subsidiary, and
(2) all lawful claims against the Company or any Restricted Subsidiary for
labor, materials and supplies which in the case of either clause (1) or (2) of
this Section, if unpaid, might by law become a lien upon a Principal Property;
provided, however, that neither the Company nor any Restricted Subsidiary shall
be required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings.
SECTION 4.06. Statement by Officers as to Default.
The Company and each guarantor, if any, of any series of Securities (to the
extent that such guarantor is so required under the TIA) will deliver to the
Trustee, within 120 days after the end of each fiscal year of the Company ending
after the date hereof, an Officers’ Certificate, stating whether or not to the
best knowledge of the signers thereof the Company is in Default in the
performance and observance of any of covenant, agreement or condition contained
in this Indenture, and if the Company shall be in Default, specifying all such
Defaults and the nature and status thereof of which they may have knowledge.
ARTICLE FIVE
SUCCESSOR CORPORATION
SECTION 5.01. Consolidation, Merger and Sale of Assets.
The Company may: (1) consolidate or merge with or into another Person; or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the Company’s properties or assets and Subsidiaries taken as a whole, in
one or more related transactions, to another Person; if:
(1) either: (a) the Company is the surviving corporation; or (b) the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation organized or existing under the laws
of the United States, any state of the United States or the District of Columbia
(any such Person, the “Successor Company”);
(2) the Successor Company assumes all the obligations of the Company under the
Securities and this Indenture pursuant to agreements reasonably satisfactory to
the Trustee; and
(3) immediately after such transaction no Default exists.
The Successor Company will be the successor to the Company and shall succeed to,
and be substituted for, and may exercise every right and power of, the Company
under this Indenture, and the

 

-21-



--------------------------------------------------------------------------------



 



predecessor company shall be released from its obligations with respect to the
Securities, including with respect to its obligation to pay the principal of and
interest on the Securities.
If, upon any such consolidation or merger, or upon any such sale, assignment,
transfer, conveyance or disposal as provided above, any property, assets or any
shares of stock or Indebtedness or other obligations of any Restricted
Subsidiary or any Principal Property, owned immediately prior to the
transaction, would thereupon become subject to any Lien securing Indebtedness
of, or guaranteed by, such other Person (other than as permitted by this
Indenture), the Company, prior to such consolidation, merger, sale, assignment,
transfer, conveyance or disposal, will, by executing and delivering to the
Trustee a supplemental indenture, secure the due and punctual payment of the
principal of, and any premium and interest on, the Securities (together with, if
the Company decides, any other Indebtedness of, or guaranteed by, the Company or
any Restricted Subsidiary and then existing or thereafter created) equally and
proportionately with the Indebtedness secured by such mortgage, security
interest, pledge or lien.
ARTICLE SIX
DEFAULTS AND REMEDIES
SECTION 6.01. Events of Default.
The following events shall be “Events of Default” with respect to Securities of
any series:
(1) a failure to pay interest upon any Security of such series that continues
for a period of 30 days after payment is due;
(2) a failure to pay the principal or premium, if any, on any Security of such
series when due upon Stated Maturity, by declaration, redemption or otherwise;
(3) a failure to perform any of the Company’s other covenants or agreements
contained in this Indenture (other than a covenant or warranty a Default in
whose performance or whose breach is elsewhere in this Section specifically
dealt with or which has expressly been included in this Indenture solely for the
benefit of a series of Securities other than such series) applicable to the
Securities of any series, for a period of 60 days after written notice to the
Company by the Trustee or to the Company and the Trustee from the Holders of at
least 25% of the principal amount of the Securities of such series then
outstanding specifying such Default or breach and requiring it to be remedied
and stating that such notice is a “Notice of Default” hereunder;
(4) the Company pursuant to or within the meaning of any Bankruptcy Law:
(A) commences a voluntary insolvency proceeding;
(B) consents to the entry of an order for relief against it in an involuntary
insolvency proceeding or consents to its dissolution or winding-up;
(C) consents to the appointment of a Custodian of it or for any substantial part
of its property; or
(D) makes a general assignment for the benefit of its creditors; or takes any
comparable action under any foreign laws relating to insolvency; provided,
however, that the liquidation of any Restricted Subsidiary into another
Restricted Subsidiary, other than

 

-22-



--------------------------------------------------------------------------------



 



as part of a credit reorganization, shall not constitute an Event of Default
under this Section 6.01(4);
(5) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(A) is for relief against the Company in an involuntary insolvency proceeding;
(B) appoints a Custodian of the Company or for any substantial part of its
property;
(C) orders the winding-up, liquidation or dissolution of the Company;
(D) orders the presentation of any plan or arrangement, compromise or
reorganization of the Company; or
(E) grants any similar relief under any foreign laws; and in each such case the
order or decree remains unstayed and in effect for 90 days; and
(6) the failure to deposit any sinking, purchase or analogous fund payment in
respect of any Securities of such series that continues for a period of 30 days
after payment is due.
The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.
SECTION 6.02. Acceleration of Maturity; Rescission.
If an Event of Default with respect to the Securities of any series (other than
an Event of Default specified in Sections 6.01(4) and 6.01(5)) shall have
occurred and be continuing, the Trustee or the registered Holders of not less
than 25% in aggregate principal amount of the Securities of such series then
outstanding may declare to be immediately due and payable the principal amount
(or, if the Securities of that series are Original Issue Discount Securities,
such portion of the principal amount as may be specified in the terms of that
series) of all such Securities then outstanding by written notice to the Company
and the Trustee, plus accrued but unpaid interest to the date of acceleration.
In case an Event of Default specified in Sections 6.01(4) and 6.01(5) shall
occur, such amount with respect to all such Securities shall be automatically
due and payable immediately without any declaration or other act on the part of
the Trustee or the Holders of such Securities. After any such acceleration, but
before a judgment or decree based on acceleration is obtained by the Trustee,
the registered Holders of a majority in aggregate principal amount of such
Securities then outstanding may rescind and annul such acceleration (i) if the
rescission would not conflict with any judgment or decree, (ii) if all existing
Events of Default have been cured or waived except nonpayment of principal,
premium or interest that has become due solely because of the acceleration,
(iii) to the extent the payment of such interest is lawful, interest on overdue
installments of interest and overdue principal, which has become due otherwise
than by such declaration of acceleration, has been paid, (iv) if the Company has
paid the Trustee its reasonable compensation and reimbursed the Trustee for its
expenses, disbursements and advances and all other amounts due to the Trustee
under Section 7.07 and (v) in the event of the cure or waiver of an Event of
Default of the type described in either Section 6.01(4) or (5), the Trustee
shall have received an Officers’ Certificate to the effect that such Event

 

-23-



--------------------------------------------------------------------------------



 



of Default has been cured or waived. No such rescission shall affect any
subsequent Default or impair any right consequent thereto.
Subject to Section 7.01, in case an Event of Default shall occur and be
continuing with respect to any series of Securities, the Trustee shall be under
no obligation to exercise any of its rights or powers under this Indenture at
the request or direction of any of the Holders of such series of Securities,
unless such Holders shall have offered to the Trustee indemnity satisfactory to
the Trustee. Subject to Section 7.07, the Holders of a majority in aggregate
principal amount of such series of Securities then outstanding will have the
right to direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee with respect to such Securities.
SECTION 6.03. Other Remedies.
If an Event of Default occurs and is continuing with respect to any series of
Securities, the Trustee may pursue any available remedy by proceeding at law or
in equity to collect the payment of principal of, or premium, if any, and
interest on the Securities of such series or to enforce the performance of any
provision of the Securities of such series or this Indenture and may take any
necessary action requested of it as Trustee to settle, compromise, adjust or
otherwise conclude any proceedings to which it is a party.
The Trustee may maintain a proceeding even if it does not possess any of the
Securities of such series or does not produce any of them in the proceeding. Any
such proceeding instituted by the Trustee may be brought in its own name and as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements of the
Trustee and its counsel, be for the ratable benefit of the Holders of the
Securities of such series in respect of which such judgment has been recovered.
A delay or omission by the Trustee or any Holder in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative, to the
extent permitted by law. Any costs associated with actions taken by the Trustee
under this Section 6.03 shall be reimbursed to the Trustee by the Company.
SECTION 6.04. Waiver of Past Defaults and Events of Default.
The Holders of a majority in aggregate principal amount of the then outstanding
Securities of such series may on behalf of the Holders of all the affected
Securities waive any past Default with respect to such Securities and its
consequences by providing written notice thereof to the Company and the Trustee;
provided the Securities of any series are not then due and payable by reason of
a declaration of acceleration, except a Default (1) in the payment of interest
on or the principal of any Security or (2) in respect of a covenant or provision
hereof which under this Indenture cannot be modified or amended without the
consent of the Holder of each outstanding Security affected. In the case of any
such waiver, the Company, the Trustee and the Holders of the Securities will be
restored to their former positions and rights under this Indenture,
respectively; provided that no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.
SECTION 6.05. Control by Majority.
The Holders of at least a majority in aggregate principal amount of the
outstanding Securities of any series may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee or exercising
any trust or power conferred on the Trustee. However, the Trustee may refuse to
follow any direction that conflicts with law or this Indenture, that may involve
the Trustee

 

-24-



--------------------------------------------------------------------------------



 



in personal liability, or that the Trustee determines in good faith may be
unduly prejudicial to the rights of Holders of the affected Securities not
joining in the giving of such direction and may take any other action it deems
proper that is not inconsistent with any such direction received from Holders of
such Securities.
SECTION 6.06. Limitation on Suits.
No Holder of any Security of any series will have any right to institute any
proceeding with respect to this Indenture, or for the appointment of a receiver
or trustee, or for any remedy hereunder, unless:
(1) the Holder gives the Trustee written notice of a continuing Event of Default
with respect to the Securities of such series,
(2) the Holders of at least 25% in aggregate principal amount of outstanding
Securities of such series of the relevant series make a written request to the
Trustee to institute such proceeding or pursue such remedy as trustee,
(3) such Holder or Holders offer the Trustee indemnity satisfactory to the
Trustee against any costs, liability or expense,
(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of indemnity, and
(5) during such 60-day period the Holders of at least a majority in aggregate
principal amount of the outstanding Securities of such series of the relevant
series do not give the Trustee a direction that is inconsistent with the
request.
However, such limitations do not apply to a suit instituted by a Holder of any
Security for enforcement of payment of the principal of, and premium, if any, or
interest on, such Security on or after the respective due date expressed in such
Security.
SECTION 6.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.
No director, manager, trustee, officer, employee, member, partner or stockholder
of the Company shall have any liability for any obligations of the Company under
the Securities, or this Indenture or for any claim based on, in respect of, or
by reason of, such obligations or their creation. Each Holder of Securities by
accepting a Security waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Securities. This
waiver may not be effective to waive liabilities under the U.S. federal
securities laws.
SECTION 6.08. Rights of Holders To Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Security to receive payment of the principal of or premium, if any, or
interest, if any, on such Security or to bring suit for the enforcement of any
such payment, on or after the due date expressed in the Securities shall not be
impaired or affected without the consent of the Holder.
SECTION 6.09. Collection Suit by Trustee.
If an Event of Default with respect to Securities of any series in payment of
principal, premium or interest specified in Section 6.01(1) or (2) occurs and is
continuing, the Trustee may recover

 

-25-



--------------------------------------------------------------------------------



 



judgment in its own name and as trustee of an express trust against the Company
(or any other obligor on the Securities of such series) for the whole amount of
unpaid principal and accrued interest remaining unpaid.
SECTION 6.10. Trustee May File Proofs of Claim.
The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel, and any other amounts due the Trustee
under Section 7.07) and the Holders allowed in any judicial proceedings relative
to the Company (or any other obligor upon the Securities), its creditors or its
property and, unless prohibited by law, shall be entitled and empowered to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same after deduction of its charges and
expenses to the extent that any such charges and expenses are not paid out of
the estate in any such proceedings and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07.
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan or
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof, or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceedings. All rights of action
and claims under this Indenture or the Securities may be prosecuted and enforced
by the Trustee without the possession of any of the Securities thereof in any
proceeding relating thereto, and any such proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the ratable benefit of the Holders in respect of which such
judgment has been recovered.
SECTION 6.11. Priorities.
If the Trustee collects any money pursuant to this Article Six, it shall pay out
the money in the following order:
FIRST: to the Trustee for amounts due under Section 7.07;
SECOND: to Holders for amounts due and unpaid on the affected Securities for
principal, premium, if any, and interest as to each, ratably, without preference
or priority of any kind, according to the amounts due and payable on the
Securities; and
THIRD: to the Company or, if applicable, any guarantors with respect to any such
series of Securities.
The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.11.

 

-26-



--------------------------------------------------------------------------------



 



SECTION 6.12. Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section 6.12 does not apply to a suit by the Trustee, a suit by a Holder
pursuant to Section 6.08 or a suit by Holders of more than 10% in principal
amount of the Securities then outstanding.
ARTICLE SEVEN
TRUSTEE
SECTION 7.01. Duties of Trustee.
(a) If an Event of Default actually known to a Responsible Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture and use the same degree of care
and skill in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such Person’s own affairs.
The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture.
(b) Except during the continuance of an Event of Default:
(1) The Trustee need perform only such duties as are specifically set forth in
this Indenture and no others and no implied covenants or obligations shall be
read into this Indenture against the Trustee.
(2) In the absence of bad faith or willful misconduct on its part, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture but, in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they conform on their face to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein). Whenever in the
administration of this Indenture the Trustee shall deem it desirable that a
matter be proved or established prior to taking, suffering or omitting any
action hereunder, the Trustee (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, conclusively rely upon
an Officers’ Certificate, subject to the requirement in the preceding sentence,
if applicable.
(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:
(1) This paragraph does not limit the effect of Section 7.01(b).

 

-27-



--------------------------------------------------------------------------------



 



(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Responsible Officers of the Trustee, unless it is
proved that the Trustee was negligent in ascertaining the pertinent facts.
(3) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction of the Holders of a
majority in aggregate principal amount of the Securities received by it pursuant
to the terms hereof.
(4) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its rights, powers or duties if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it.
(d) Whether or not therein expressly so provided, Sections 7.01(a), (b), (c) and
(e) shall govern every provision of this Indenture that in any way relates to
the Trustee.
(e) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request.
(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Company. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by the law.
SECTION 7.02. Rights of Trustee.
Subject to Section 7.01:
(1) The Trustee may conclusively rely on any document (whether in its original
or facsimile form) reasonably believed by it to be genuine and to have been
signed or presented by the proper person. The Trustee need not investigate any
fact or matter stated in the document.
(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both, which shall conform to the
provisions of Section 10.05. The Trustee shall be protected and shall not be
liable for any action it takes or omits to take in good faith in reliance on
such certificate or opinion.
(3) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed by it with
due care.
(4) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers; provided that the Trustee’s conduct does not constitute willful
misconduct, negligence or bad faith.
(5) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel with respect to legal matters relating to the Securities
or this Indenture shall be full and complete authorization and protection from
liability in respect of any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

 

-28-



--------------------------------------------------------------------------------



 



(6) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other person employed to act hereunder.
(7) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books
records, and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation.
(8) The Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith and reasonably believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Indenture.
(9) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Securities and this Indenture.
(10) The Trustee may request that the Company deliver an Officers’ Certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture, which Officers’
Certificate may be signed by any person authorized to sign an Officers’
Certificate, including any person specified as so authorized in any such
certificate previously delivered and not suspended.
(11) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
SECTION 7.03. Individual Rights of Trustee.
The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may make loans to, accept deposits from, perform
services for or otherwise deal with the either of the Company, or any Affiliate
thereof, with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. The Trustee, however, shall be subject to
Sections 7.10 and 7.11.
SECTION 7.04. Trustee’s Disclaimer.
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Securities and it shall not be
accountable for the Company’s use of the proceeds from the sale of Securities or
any money paid to the Company pursuant to the terms of this Indenture and it
shall not be responsible for any statement in the Securities or this Indenture
other than its certificate of authentication, except that the Trustee represents
that it is duly authorized to execute and deliver this Indenture, authenticate
the Securities and perform its obligations hereunder and that the

 

-29-



--------------------------------------------------------------------------------



 



statements made by it in any Statement of Eligibility and Qualification on Form
T-1 to be supplied to the Company will be true and accurate subject to the
qualifications set forth therein.
SECTION 7.05. Notice of Defaults.
If a Default occurs with respect to Securities of any series, and such Default
is continuing and if it is known to the Trustee, the Trustee shall give to each
Holder of Securities of such series a notice of the Default within 90 days after
it occurs in the manner and to the extent provided in the TIA and otherwise as
provided in this Indenture. Except in the case of a Default in payment of the
principal of or interest on any Security (including payments pursuant to a
redemption or repurchase of the Securities pursuant to the provisions of this
Indenture), the Trustee may withhold the notice if and so long as a committee of
its Responsible Officers in good faith determines that withholding the notice is
in the interests of Holders.
SECTION 7.06. Reports by Trustee to Holders.
If required by TIA § 313 (a), within 60 days after June 15 of any year, the
Trustee shall mail to each Holder a brief report dated as of such date that
complies with TIA § 313(a). The Trustee also shall comply with TIA § 313(b)(2).
The Trustee shall also transmit by mail all reports as required by TIA § 313(c)
and TIA § 313(d).
Reports pursuant to this Section 7.06 shall be transmitted by mail:
(1) to all Holders of Securities, as the names and addresses of such Holders
appear on the Registrar’s books; and
(2) to such Holders of Securities as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.
A copy of each report at the time of its mailing to Holders shall be filed with
the Commission and each stock exchange on which the Securities are listed. The
Company shall promptly notify the Trustee when the Securities are listed on any
stock exchange or delisted therefrom.
SECTION 7.07. Compensation and Indemnity.
The Company shall pay to the Trustee and Agents from time to time such
compensation for their services hereunder (which compensation shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) as shall be agreed upon in writing. The Company shall reimburse
the Trustee and Agents upon request for all reasonable disbursements, expenses
and advances incurred or made by them in connection with the Trustee’s duties
under this Indenture, including the reasonable compensation, disbursements and
expenses of the Trustee’s agents and external counsel, except any expense
disbursement or advance as may be attributable to its willful misconduct,
negligence or bad faith.
The Company shall fully indemnify each of the Trustee and any predecessor
Trustee for, and hold each of them harmless against, any and all loss, damage,
claim, liability or expense, including without limitation taxes (other than
taxes based on the income of the Trustee or such Agent) and reasonable
attorneys’ fees and expenses incurred by each of them in connection with the
acceptance or performance of its duties under this Indenture including the
reasonable costs and expenses of defending itself against any claim (whether
asserted by the Company, any Holder or any other Person) or liability in
connection with the exercise or performance of any of its powers or duties
hereunder (including, without

 

-30-



--------------------------------------------------------------------------------



 



limitation, settlement costs) or in connection with enforcing the provisions of
this Section 7.07. The Trustee or Agent shall notify the Company in writing
promptly of any claim of which a Responsible Officer of the Trustee has actual
knowledge asserted against the Trustee or Agent for which it may seek indemnity;
provided that the failure by the Trustee or Agent to so notify the Company shall
not relieve the Company of its obligations hereunder except to the extent the
Company is actually prejudiced thereby.
The Trustee shall have the right to employ separate counsel in any such action
or proceeding and participate in the investigation and defense thereof, and the
Company shall pay the reasonable fees and expenses of such separate counsel;
provided, however, that the Trustee may only employ separate counsel at the
expense of the Company if in the judgment of the Trustee (i) a conflict of
interest exists by reason of common representation or (ii) there are legal
defenses available to the Trustee that are different from or are in addition to
those available to the Company or if all parties commonly represented do not
agree as to the action (or inaction) of counsel.
Notwithstanding the foregoing, the Company need not reimburse the Trustee for
any expense or indemnify it against any loss or liability to have been incurred
by the Trustee through its own willful misconduct, negligence or bad faith.
To secure the payment obligations of the Company in this Section 7.07, the
Trustee shall have a lien prior to the Securities on all money or property held
or collected by the Trustee and such money or property held in trust to pay
principal of and interest on particular Securities.
The obligations of the Company under this Section 7.07 to compensate and
indemnify the Trustee, Agents and each predecessor Trustee and to pay or
reimburse the Trustee, Agents and each predecessor Trustee for expenses,
disbursements and advances shall be the liability of the Company and shall
survive the resignation or removal of the Trustee and the satisfaction,
discharge or other termination of this Indenture, including any termination or
rejection hereof under any Bankruptcy Law.
When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(4) or (5) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.
For purposes of this Section 7.07, the term “Trustee” shall include any trustee
appointed pursuant to this Article Seven.
SECTION 7.08. Replacement of Trustee.
The Trustee shall comply with Section 313(b) of the TIA, to the extent
applicable.
The Trustee may resign by so notifying the Company in writing no later than 15
Business Days prior to the date of the proposed resignation. The Holders of a
majority in principal amount of the outstanding Securities of any series may
remove the Trustee of such series by notifying the Company and the removed
Trustee of such series in writing and may appoint a successor Trustee with the
Company’s written consent, which consent shall not be unreasonably withheld. The
Company may remove the Trustee at its election if:
(1) the Trustee fails to comply with Section 7.10 of this Indenture or
Section 310 of the TIA;
(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
entered with respect to the Trustee under Bankruptcy Law;

 

-31-



--------------------------------------------------------------------------------



 



(3) a receiver or other public officer takes charge of the Trustee or its
property;
(4) the Trustee otherwise becomes incapable of acting.
If the Trustee resigns or is removed with respect to the Securities of one or
more series or if a vacancy exists in the office of Trustee for any reason, the
Company shall promptly appoint a successor Trustee with respect to the
Securities of one or more or all of such series and that at any time there shall
be only one Trustee with respect to the Securities of any particular series and
shall comply with the applicable requirements of Section 7.10.
If a successor Trustee with respect to the Securities of any series does not
take office within 60 days after the retiring Trustee resigns or is removed, the
retiring Trustee, the Company or the Holders of a majority in principal amount
of the outstanding Securities of such series may petition at the expense of the
Company any court of competent jurisdiction, in the case of the Trustee, for the
appointment of a successor Trustee.
If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Immediately following such delivery, the
retiring Trustee shall, subject to its rights under Section 7.07, transfer all
property held by it as Trustee to the successor Trustee, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder of the affected Securities. Notwithstanding replacement of the Trustee
pursuant to this Section 7.08, the Company’s obligations under Section 7.07
shall continue for the benefit of the retiring Trustee.
In case of the appointment hereunder of a successor Trustee with respect to the
Securities of one or more (but not all) series, the Company, the retiring
Trustee and each successor Trustee with respect to the Securities of one or more
series shall execute and deliver an indenture supplemental hereto wherein each
successor Trustee shall accept such appointment and which (1) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Trustee all the rights, powers, trusts and duties of the
retiring Trustee with respect to the Securities of that or those series to which
the appointment of such successor Trustee relates, (2) if the retiring Trustee
is not retiring with respect to all Securities, shall contain such provisions as
shall be deemed necessary or desirable to confirm that all the rights, powers,
trusts and duties of the retiring Trustee with respect to the Securities of that
or those series as to which the retiring Trustee is not retiring shall continue
to be vested in the retiring Trustee, and (3) shall add to or change any of the
provisions of this Indenture as shall be necessary to provide for or facilitate
the administration of the trusts hereunder by more than one Trustee, it being
understood that nothing herein or in such supplemental indenture shall
constitute such Trustees co-trustees of the same trust and that each such
Trustee shall be trustee of a trust or trusts hereunder separate and apart from
any trust or trusts hereunder administered by any other such Trustee; and upon
the execution and delivery of such supplemental indenture the resignation or
removal of the retiring Trustee shall become effective to the extent provided
therein and each such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee with respect to the Securities of that or those series
to which the appointment of such successor Trustee relates; but, on request of
the Company or any successor Trustee, such retiring Trustee shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder with respect to the Securities of that or those
series to which the appointment of such successor Trustee relates.

 

-32-



--------------------------------------------------------------------------------



 



SECTION 7.09. Successor Trustee by Consolidation, Merger, etc.
If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust assets to, another corporation, subject
to Section 7.10, the successor corporation without any further act shall be the
successor Trustee; provided such entity shall be otherwise qualified and
eligible under this Article Seven.
SECTION 7.10. Eligibility; Disqualification.
This Indenture shall always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5) in every respect. The Trustee (together with its
corporate parent) shall have a combined capital and surplus of at least
$50 million as set forth in the most recent applicable published annual report
of condition. The Trustee shall comply with TIA § 310(b), including the
provision in § 310(b)(1); provided, however, that there shall be excluded from
the operation of TIA § 310(b)(1) any indenture or indentures under which other
securities or certificates of interest or participation in other securities of
the Company are outstanding if the requirements for such exclusion set forth in
TIA § 310(b)(1) are met.
SECTION 7.11. Preferential Collection of Claims Against Company.
The Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311 (a) to the extent indicated therein.
SECTION 7.12. Paying Agents.
The Company shall cause each Paying Agent other than the Trustee to execute and
deliver to it and the Trustee an instrument in which such agent shall agree with
the Trustee, subject to the provisions of this Section 7.12:
(A) that it will hold all sums held by it as agent for the payment of principal
of, or premium, if any, or interest on, the Securities (whether such sums have
been paid to it by the Company or by any obligor on the Securities) in trust for
the benefit of Holders of the Securities or the Trustee;
(B) that it will at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and
(C) that it will give the Trustee written notice within three (3) Business Days
of any failure of the Company (or by any obligor on the Securities) in the
payment of any installment of the principal of, premium, if any, or interest on,
the Securities when the same shall be due and payable.
ARTICLE EIGHT
MODIFICATION AND WAIVER
SECTION 8.01. Without Consent of Holders.
The Company and the Trustee may modify and amend this Indenture without the
consent of any Holder, for any of the following purposes:

 

-33-



--------------------------------------------------------------------------------



 



(i) to evidence the assumption by a Successor Company of the covenants in this
Indenture and series of Securities in compliance with Section 5.01;
(ii) to add to the covenants of the Company for the benefit of the Holders of
the Securities or to surrender any right or power conferred upon the Company;
(iii) to add additional Events of Default;
(iv) to establish the form or terms of a new series of Securities under this
Indenture as permitted by Section 2.01 and Section 2.02;
(v) to provide for uncertificated Securities in addition to or in place of
certificated Securities;
(vi) to comply with any requirement of the Commission in connection with the
qualification of this Indenture under the Trust Indenture Act;
(vii) to evidence and provide the acceptance of the appointment of a successor
Trustee under Section 7.09;
(viii) to cure any ambiguity, defect or inconsistency in this Indenture or to
correct a manifest error;
(ix) to guarantee or secure the Securities under this Indenture;
(x) to make any change that does not adversely affect the interests of any
Holder of any series of the Securities
(xi) to release any guarantee in accordance with the terms of the Indenture; or
(xii) to add to, change or eliminate any of the provisions of this Indenture in
respect of one or more series of Securities, provided that any such addition,
change or elimination (A) shall neither (i) apply to any Security of any series
created prior to the execution of such supplemental indenture and entitled to
the benefit of such provision nor (ii) modify the rights of the Holder of any
such Security with respect to such provision or (B) shall become effective only
when there is no such Security outstanding.
SECTION 8.02. With Consent of Holders.
(a) This Indenture may be amended with the consent of the registered Holders of
a majority in aggregate principal amount of the then outstanding Securities of
each series affected by the amendment voting as one class (including consents
obtained in connection with a tender offer or exchange offer for such
Securities), and any past Default or compliance with any provisions may also be
waived (except a Default in the payment of principal, premium or interest and
under Section 8.02(b) below) with the consent of the registered Holders of at
least a majority in aggregate principal amount of the then outstanding
Securities of the affected series voting as one class.
(b) However, without the consent of each Holder of an outstanding Security of
the affected series, no amendment may,

 

-34-



--------------------------------------------------------------------------------



 



(i) change the Stated Maturity of the Securities or the time when the Securities
may or shall be redeemed;
(ii) reduce the principal amount of, or any premium or interest rate on, or any
premium payable upon the redemption of any Security;
(iii) extend the time for Payment of interest on the Securities;
(iv) impair the right to institute suit for the enforcement of any payment on or
after the stated maturity of any Security (or in the case of redemption, on or
after the redemption date of any Security);
(v) affect adversely the terms, if any, of conversion of any Security into the
Company’s Capital Stock or other securities or of any other corporation; or
(vi) reduce the percentage in principal amount of the then outstanding
Securities of any series, the consent of whose Holders is required for any such
amendment, supplement or any waiver (in compliance with certain provisions of
this Indenture or certain Defaults hereunder and their consequences) provided
for in this Indenture; and
(vii) modify any of the foregoing provisions or the provisions for the waiver of
certain covenants and Defaults, except to increase any applicable percentage of
the aggregate principal amount of outstanding Securities, the consent of the
Holders of which is required or to provide with respect to any particular series
the right to condition the effectiveness of any amendment, supplement or waiver
as to that series on the consent of the Holders of a specified percentage of the
aggregate principal amount of outstanding Securities of such series or to
provide that certain other provisions of the Indenture cannot be modified or
waived without the consent of the Holder of each outstanding Security affected
thereby.
(c) The consent of the Holders of the Securities shall not be necessary to
approve the particular form of any proposed amendment. It shall be sufficient if
such consent approves the substance of the proposed amendment.
(d) After an amendment that requires the consent of the Holders of the affected
Securities becomes effective, the Company shall mail to each registered Holder
of the affected Securities at such Holder’s address appearing in the security
register a notice briefly describing such amendment. However, the failure to
give such notice to all Holders of such Securities, or any defect therein, shall
not impair or affect the validity of the amendment.
(e) Upon the written request of the Company accompanied by a Board Resolution
authorizing the execution of any such supplemental indenture, and upon the
receipt by the Trustee of evidence reasonably satisfactory to the Trustee of the
consent of the Holders as aforesaid and upon receipt by the Trustee of the
documents described in Section 8.06, the Trustee shall join with the Company in
the execution of such supplemental indenture unless such supplemental indenture
affects the Trustee’s own rights, duties or immunities under this Indenture, in
which case the Trustee may, but shall not be obligated to, enter into such
supplemental indenture.
SECTION 8.03. Compliance with Trust Indenture Act.
Every amendment or supplement to this Indenture or the Securities shall comply
with the TIA as then in effect.

 

-35-



--------------------------------------------------------------------------------



 



SECTION 8.04. Revocation and Effect of Consents.
(a) After an amendment, supplement, waiver or other action becomes effective, a
consent to it by a Holder of a Security is a continuing consent conclusive and
binding upon such Holder and every subsequent Holder of the same Security or
portion thereof, and of any Security issued upon the transfer thereof or in
exchange therefor or in place thereof, even if notation of the consent is not
made on any such Security.
(b) The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver. If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such consent shall be valid or effective for more than 90 days
after such record date unless the consent of the requisite number of Holders has
been obtained.
SECTION 8.05. Notation on or Exchange of Securities.
If an amendment, supplement, or waiver changes the terms of a Security, the
Trustee (in accordance with the specific written direction of the Company) shall
request the Holder of the Security (in accordance with the specific written
direction of the Company) to deliver it to the Trustee. In such case, the
Trustee shall place an appropriate notation on the Security about the changed
terms and return it to the Holder. Alternatively, if the Company or the Trustee
so determines, the Company in exchange for the Security shall issue and the
Trustee shall authenticate a new Security that reflects the changed terms.
Failure to make the appropriate notation or issue a new Security shall not
affect the validity and effect of such amendment, supplement or waiver.
SECTION 8.06. Trustee To Sign Amendments, etc.
The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article Eight if the amendment, supplement or waiver does not affect the
rights, duties, liabilities or immunities of the Trustee. If it does affect the
rights, duties, liabilities or immunities of the Trustee, the Trustee may, but
need not, sign such amendment, supplement or waiver. In signing or refusing to
sign such amendment, supplement or waiver the Trustee shall be entitled to
receive and, subject to Section 7.01, shall be fully protected in relying upon
an Officers’ Certificate and an Opinion of Counsel stating, in addition to the
matters required by Section 10.04, that such amendment, supplement or waiver is
authorized or permitted by this Indenture and is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms (subject to customary exceptions).
ARTICLE NINE
DISCHARGE OF INDENTURE; DEFEASANCE
SECTION 9.01. Discharge of Liability on Securities; Defeasance.
(a) This Indenture shall be discharged and shall cease to be of further effect
as to all Securities issued hereunder when:
(i) either (x) all the Securities that have been authenticated, except lost,
stolen or destroyed Securities that have been replaced or paid and Securities
for whose payment money has

 

-36-



--------------------------------------------------------------------------------



 



been deposited in trust and thereafter repaid to the Company, have been
delivered to the Trustee for cancellation; or (y) all the Securities that have
not been delivered to the Trustee for cancellation have become due and payable
by reason of the mailing of a notice of redemption or otherwise or will become
due and payable within one year and the Company has irrevocably deposited or
caused to be deposited with the Trustee as trust funds in trust solely for the
benefit of the Holders of the affected Securities, cash in U.S. dollars,
non-callable Government Obligations, or a combination of cash in U.S. dollars
and non-callable Government Obligations, in amounts as will be sufficient
without consideration of any reinvestment of interest, to pay and discharge the
entire indebtedness on the Securities not delivered to the Trustee for
cancellation for principal, premium, if any, and accrued interest to the date of
maturity or redemption;
(ii) the Company or any guarantor of such Securities has paid or caused to be
paid all sums payable by it under this Indenture; and
(iii) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Securities
at maturity or the redemption date.
In addition, the Company shall deliver an Officers’ Certificate and an Opinion
of Counsel to the Trustee stating that (i) all conditions precedent to
satisfaction and discharge have been satisfied at the cost and expense of the
Company, (ii) no Default with respect to the Securities has occurred and is
continuing and (iii) such deposit does not result in a breach or violation of,
or constitute a default under, the Indenture or any other agreement or
instrument to which the Company is a party.
(b) Subject to Sections 9.01(c) and 9.02, the Company may at any time elect to
terminate some or all of its obligations and all of the obligations of a
guarantor, if any, under the outstanding Securities and this Indenture
(hereinafter, “Legal Defeasance”) except for obligations under Sections 2.04,
2.07 and 2.08 and obligations under the TIA. The Company may terminate its
obligations under Section 6.01(4) and (5) (with respect to Restricted
Subsidiaries) on a date the conditions set forth in Section 9.02 are satisfied
(hereinafter, “Covenant Defeasance”) and thereafter, any omission to comply with
any covenant referred to above will not constitute a Default or an Event of
Default with respect to the Securities. The Company may exercise its Legal
Defeasance option notwithstanding its prior exercise of its Covenant Defeasance
option.
(c) If the Company exercises its Legal Defeasance option, payment of the
Securities, may not be accelerated because of an Event of Default with respect
thereto.
(d) If the Company exercises its Legal Defeasance option, each guarantor, if
any, shall be released from all of its obligations under this Indenture.
(e) Upon satisfaction of the conditions set forth herein and upon request of the
Company, the Trustee shall acknowledge in writing the discharge of those
obligations that the Company terminates.
(f) Notwithstanding clauses (a) and (b) above, the Company’s obligations in
Sections 2.04, 2.06, 2.07, 2.08, 7.07, 9.05 and 9.06 shall survive until such
time as the Securities have been paid in full. Thereafter, the Company’s
obligations in Sections 7.07, 9.05 and 9.06 shall survive.

 

-37-



--------------------------------------------------------------------------------



 



SECTION 9.02. Conditions to Defeasance.
The Legal Defeasance option or the Covenant Defeasance option, in Section 9.01
may be exercised only if:
(a) the Company irrevocably deposits in trust with the Trustee money or
Government Obligations, or a combination thereof, for the payment of principal
of and interest on the Securities to maturity or redemption;
(b) the Company delivers to the Trustee a certificate from an internationally
recognized firm of independent certified public accountants expressing their
opinion that the payments of principal, premium, if any, and interest when due
and without reinvestment on the deposited Government Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal, premium, if any, and interest
when due on all the Securities to maturity or redemption;
(c) 123 days pass after the deposit is made and during the 123-day period no
Default described in Section 6.01(5) occurs with respect to the Company or any
other Person making such deposit which is continuing at the end of the period;
(d) no Default or Event of Default has occurred and is continuing on the date of
such deposit and after giving effect thereto;
(e) such deposit does not constitute a default under any other material
agreement or instrument binding on the Company;
(f) the Company delivers to the Trustee an Opinion of Counsel to the effect that
the trust resulting from the deposit does not constitute, or is not qualified
as, a regulated investment company under the Investment Company Act of 1940;
(g) in the case of an election of Legal Defeasance under Section 9.01, the
Company delivers to the Trustee an Opinion of Counsel stating that:
(1) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling; or
(2) since the date of this Indenture there has been a change in the applicable
U.S. Federal income tax law,
to the effect, in either case, that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the affected Securities will not recognize
income, gain or loss for U.S. Federal income tax purposes as a result of such
Legal Defeasance election and will be subject to U.S. Federal income tax on the
same amounts, in the same manner and at the same time as would have been the
case if such election has not occurred;
(h) in the case of an election of Covenant Defeasance under Section 9.01, the
Company delivers to the Trustee an Opinion of Counsel to the effect that the
Holders of the affected Securities will not recognize income, gain or loss for
U.S. Federal income tax purposes as a result of such Covenant Defeasance and
will be subject to U.S. Federal income tax on the same amounts, in the same
manner and at the same times as would have been the case if such election had
not occurred; and

 

-38-



--------------------------------------------------------------------------------



 



(i) the Company delivers to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent to an election under 9.01
have been complied with as required by this Indenture.
SECTION 9.03. Deposited Money and Government Obligations To Be Held in Trust;
Other Miscellaneous Provisions.
All money and Government Obligations (including the proceeds thereof) deposited
with the Trustee pursuant to Section 9.02(a) in respect of the outstanding
Securities shall be held in trust and applied by the Trustee, in accordance with
the provisions of such Securities and this Indenture, to the payment, either
directly or through any Paying Agent, to the Holders of such Securities, of all
sums due and to become due thereon in respect of principal, premium, if any, and
accrued interest, but such money need not be segregated from other funds except
to the extent required by law.
The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the Government Obligations deposited
pursuant to Section 9.02(a) or the principal, premium, if any, and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Securities.
Anything in this Article Nine to the contrary notwithstanding, the Trustee shall
deliver or pay to the Company from time to time upon a request of the Company
any money or Government Obligations held by it as provided in Section 9.02(a)
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee, are in excess of the amount thereof which would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.
SECTION 9.04. Reinstatement.
If the Trustee or Paying Agent is unable to apply any money or Government
Obligations in accordance with Section 9.01 by reason of any legal proceeding or
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Company’s
obligations under this Indenture and the Securities shall be revived and
reinstated as though no deposit had occurred pursuant to this Article Nine until
such time as the Trustee or Paying Agent is permitted to apply all such money or
Government Obligations in accordance with Section 9.01; provided that if the
Company has made any payment of principal of, premium, if any, or accrued
interest on any Securities because of the reinstatement of its obligations, the
Company shall be subrogated to the rights of the Holders of such Securities to
receive such payment from the money or Government Obligations held by the
Trustee or Paying Agent.
SECTION 9.05. Moneys Held by Paying Agent.
In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent under the provisions of this Indenture shall, upon
written demand of the Company, be paid to the Trustee, or if sufficient moneys
have been deposited pursuant to Section 9.02(a), to the Company upon a request
of the Company, and thereupon the Paying Agent shall be released from all
further liability with respect to such moneys.

 

-39-



--------------------------------------------------------------------------------



 



SECTION 9.06. Moneys Held by Trustee.
Any moneys deposited with the Trustee or any Paying Agent or then held by the
Company in trust for the payment of the principal of, or premium, if any, or
interest on any Security that are not applied but remain unclaimed by the Holder
of such Security for two years after the date upon which the principal of, or
premium, if any, or interest on such Security shall have respectively become due
and payable shall be repaid to the Company upon a request of the Company, or if
such moneys are then held by the Company in trust, such moneys shall be released
from such trust; and the Holder of such Security entitled to receive such
payment shall thereafter, as an unsecured general creditor, look only to the
Company for the payment thereof, and all liability of the Trustee or the Paying
Agent with respect to such trust money shall thereupon cease; provided that the
Trustee or the Paying Agent, before being required to make any such repayment,
may, at the expense of the Company either mail to each Holder affected, at the
address shown in the register of the Securities maintained by the Registrar
pursuant to Section 2.04, or cause to be published once a week for two
successive weeks, in a newspaper published in the English language, customarily
published each Business Day and of general circulation in the City of New York,
New York, a notice that such money remains unclaimed and that, after a date
specified therein, which shall not be less than 30 days from the date of such
mailing or publication, any unclaimed balance of such moneys then remaining will
be repaid to the Company. After payment to the Company or the release of any
money held in trust by the Company, Holders entitled to the money must look only
to the Company for payment as general creditors unless applicable abandoned
property law designates another Person.
ARTICLE TEN
MISCELLANEOUS
SECTION 10.01. Trust Indenture Act Controls.
If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control. If any provision of this Indenture modifies
any TIA provision that may be so modified, such TIA provision shall be deemed to
apply to this Indenture as so modified. If any provision of this Indenture
excludes any TIA provision that may be so excluded, such TIA provision shall be
excluded from this Indenture.
The provisions of TIA §§ 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.
SECTION 10.02. Notices.
Except for notice or communications to Holders, any notice or communication
shall be given in writing and when received if delivered in person, when receipt
is acknowledged if sent by facsimile, on the next Business Day if timely
delivered by a nationally recognized courier service that guarantees overnight
delivery or two Business Days after deposit if mailed by first-class mail,
postage prepaid, addressed as follows:
If to the Company:
Airgas, Inc.
259 North Radnor-Chester Rd.
Radnor, Pennsylvania 19087-5283

 

-40-



--------------------------------------------------------------------------------



 



Attn: General Counsel
Fax: (610) 225-3271
With a copy to:
Cravath Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attn: Ronald Cami
Fax: (212) 474-3700
If to the Trustee, Registrar or Paying Agent:
Mailing Address:
The Bank of New York Mellon
101 Barclay Street
New York, New York 10286
Attn.: Corporate Trust Administration — Floor 8W
Fax: (212) 815-5704
Such notices or communications shall be effective when received and shall be
sufficiently given if so given within the time prescribed in this Indenture.
The Company or the Trustee by written notice to the others may designate
additional or different addresses for subsequent notices or communications.
Any notice or communication mailed to a Holder shall be mailed to such Holder by
first-class mail, postage prepaid, at his address shown on the register kept by
the Registrar.
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication to a Holder is mailed in the manner provided above, it shall be
deemed duly given, whether or not the addressee receives it.
In case by reason of the suspension of regular mail service, or by reason of any
other cause, it shall be impossible to mail any notice as required by this
Indenture, then such method of notification as shall be made with the approval
of the Trustee shall constitute a sufficient mailing of such notice.
The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods; provided, however, that (a) the party providing
such written instructions, subsequent to such transmission of written
instructions, shall provide the originally executed instructions or directions
to the Trustee in a timely manner, and (b) such originally executed instructions
or directions shall be signed by an authorized representative of the party
providing such instructions or directions. If the party elects to give the
Trustee e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Trustee in its discretion elects to act upon such
instructions, the Trustee’s understanding of such instructions shall be deemed
controlling. The Trustee shall not be liable for any losses, costs or expenses
arising directly or indirectly from the Trustee’s reliance upon and compliance
with such instructions notwithstanding such instructions conflict or are
inconsistent with a subsequent written instruction. The party providing
electronic instructions agrees to assume all risks arising out of the use of
such electronic methods to submit

 

-41-



--------------------------------------------------------------------------------



 



instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.
Notwithstanding anything to the contrary contained herein, as long as the
Securities are in the form of a Global Security, notice to the Holders may be
made electronically in accordance with procedures of the Depositary.
SECTION 10.03. Communications by Holders with Other Holders.
Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Securities. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).
SECTION 10.04. Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Company to the Trustee to take any action
under this Indenture, if so requested by the Trustee, the Company shall furnish
to the Trustee:
(1) an Officers’ Certificate (which shall include the statements set forth in
Section 10.05 below) stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and
(2) an Opinion of Counsel (which shall include statements to a similar effect as
those set forth in Section 10.05(1), (2) and (3) below) stating that, in the
opinion of such counsel, all such conditions precedent have been complied with
(to the extent such conditions precedent involve legal conclusions).
SECTION 10.05. Statements Required in Certificate and Opinion.
Each certificate with respect to compliance by or on behalf of the Company with
a condition or covenant provided for in this Indenture shall include:
(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(3) a statement that, in the opinion of such Person, it or he has made such
examination or investigation as is necessary to enable it or him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
(4) a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with.
SECTION 10.06. Rules by Trustee and Agents.
The Trustee may make reasonable rules for action by or meetings of Holders. The
Registrar and Paying Agent may make reasonable rules for their functions.

 

-42-



--------------------------------------------------------------------------------



 



SECTION 10.07. Legal Holidays.
A “Legal Holiday” is a Saturday, a Sunday or other day on which (i) commercial
banks in the City of New York are authorized or required by law to close or
(ii) the New York Stock Exchange is not open for trading. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue
for the intervening period.
SECTION 10.08. Governing Law.
This Indenture and the Securities shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 10.09. No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret another indenture, loan, security or
debt agreement of the Company. No such indenture, loan, security or debt
agreement may be used to interpret this Indenture.
SECTION 10.10. Successors.
All agreements of the Company in this Indenture and the Securities shall bind
their respective successors. All agreements of the Trustee, any additional
trustee and any Paying Agents in this Indenture shall bind its successor.
SECTION 10.11. Multiple Counterparts.
The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent one
and the same agreement.
SECTION 10.12. Table of Contents, Headings, etc.
The table of contents, cross-reference sheet and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part hereof, and shall in no way modify or restrict
any of the terms or provisions hereof.
SECTION 10.13. Separability.
Each provision of this Indenture shall be considered separable and if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Indenture or the Securities shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
SECTION 10.14. Waiver of Jury Trial.
EACH OF THE COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE SECURITIES OR
THE TRANSACTION CONTEMPLATED HEREBY.

 

-43-



--------------------------------------------------------------------------------



 



SECTION 10.15. Force Majeure.
In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
[Signature Pages Follow]

 

-44-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

            AIRGAS, INC.
      By:   /s/ Joseph C. Sullivan         Name:   Joseph C. Sullivan       
Title:   Vice-President & Treasurer   

 

S-1



--------------------------------------------------------------------------------



 



         

            THE BANK OF NEW YORK MELLON,
as Trustee
      By:   /s/ Mary Miselis         Name:   Mary Miselis        Title:   Vice
President   

 

S-2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-1
[If the Security is an Original Issue Discount Security, insert— THIS SECURITY
IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 et seq. OF
THE INTERNAL REVENUE CODE. FOR EACH $[1,000] PRINCIPAL AMOUNT AT MATURITY OF
THIS SECURITY, THE ISSUE PRICE IS $[ ] AND THE AMOUNT OF ORIGINAL ISSUE DISCOUNT
IS $[ ]. THE ISSUE DATE OF THIS SECURITY IS [ ] AND THE YIELD TO MATURITY IS [
]%.]
CUSIP
AIRGAS, INC.

         
No.
    $  

[          ] % [SECURITY] DUE 20[__]
AIRGAS, INC., a Delaware corporation, as issuer (the “Company”), for value
received, promises to pay to CEDE & CO. or registered assigns the principal sum
of [          ] on [               ], 20[     ].
Interest Payment Dates: [          ] and [          ].
Record Dates: [          ] and [          ].
Reference is made to the further provisions of this Security contained herein,
which will for all purposes have the same effect as if set forth at this place.

 

A-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Security to be signed manually
or by facsimile by one of its duly authorized officers.

            AIRGAS, INC.
      By:           Name:           Title:      

 

A-2



--------------------------------------------------------------------------------



 



         

Certificate of Authentication
This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture.

            THE BANK OF NEW YORK MELLON,
as Trustee
      By:           Authorized Signatory   

Dated:

 

A-3



--------------------------------------------------------------------------------



 



[FORM OF REVERSE OF SECURITY]
AIRGAS, INC.
[          ]% SECURITY DUE 20[     ]
1. Interest. AIRGAS, INC., a Delaware corporation, as issuer (the “Company”),
promises to pay, until the principal hereof is paid or made available for
payment, interest on the principal amount set forth on the face hereof at a rate
of [          ]% per annum. Interest hereon will accrue from and including the
most recent date to which interest has been paid or, if no interest has been
paid, from and including [     ] to but excluding the date on which interest is
paid. Interest shall be payable in arrears on each [     ] and [     ],
commencing [               ]. Interest will be computed on the basis of a
360-day year comprised of twelve 30-day months. The Company shall pay interest
on overdue principal and on overdue interest (to the full extent permitted by
law) at the rate borne by the Securities.
2. Method of Payment. The Company will pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
[     ] and [     ] immediately preceding the interest payment date (whether or
not a Business Day). Holders must surrender Securities to a Paying Agent to
collect principal payments. The Company will pay to the Paying Agent principal
and interest in money of the United States of America that at the time of
payment is legal tender for payment of public and private debts. If a Holder has
given wire transfer instructions to the Company, the Company may pay, or cause
to be paid by the Paying Agent, all principal, interest on that Holder’s
Securities in accordance with those instructions. All other payments on the
Securities will be made at the office or agency of the Paying Agent and
Registrar unless the Company elects to make interest payments by check mailed to
the Holders at their address set forth in the register of Holders.
3. Paying Agent and Registrar. Initially, The Bank of New York Mellon (the
“Trustee”) will act as a Paying Agent and Registrar. The Company may change any
Paying Agent or Registrar without notice to the Holders. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.
4. Indenture. This Security is on the series designated on the fact hereof
[limited in aggregate principal amount to $                    ]. This Security
is one of a duly authorized issue of securities of the Company issued and to be
issued in one or more series under an Indenture dated as of September 11, 2009
(the “Indenture”, which term shall have the meaning assigned to it in such
instrument) between the Company and the Trustee. This is one of an issue of
Securities of the Company issued, or to be issued, under the Indenture. The
terms of the Securities include those stated in the Indenture and those made
part of the Indenture by reference to the Trust Indenture Act of 1939 (15 U.S.
Code §§ 77aaa-77bbbb), as amended from time to time (the “Trust Indenture Act”).
The Securities are subject to all such terms, and Holders are referred to the
Indenture and the Trust Indenture Act for a statement of them. Capitalized and
certain other terms used herein and not otherwise defined have the meanings set
forth in the Indenture.
[5. If applicable, insert — Optional Redemption. The Securities of this series
are subject to redemption [if applicable, insert — [at any time] [on or after
               , 20 __], as a whole or in part, at the election of the Company
at the Redemption Price equal to                     ]. The Company may provide
in such notice that payment of such price and performance of the Company’s
obligations with respect to such redemption or purchase may be performed by
another Person. Any such notice may, at the Company’s discretion, be subject to
the satisfaction of one or more conditions precedent.

 

A-4



--------------------------------------------------------------------------------



 



[6. If applicable, insert — Redemption Procedures. The Trustee will select
Securities called for redemption on a pro rata basis or on as nearly a pro rata
basis as is practicable (subject to procedures of the Depository); provided that
no Securities of $[               ] or less shall be redeemed in part. A new
Security of this series in principal amount equal to the un-redeemed portion
thereof will be issued in the name of the Holder thereof upon cancellation of
the original Security. Securities called for redemption pursuant to this
paragraph 6 hereto become due on the date fixed for redemption. On and after the
date fixed for redemption, interest stops accruing on Securities or portions of
them called for redemption.]
[7. If applicable, insert — Notice of Redemption. Notices of redemption shall be
mailed by first class mail at least 30 but not more than 60 days before the
redemption date to each Holder of Securities to be redeemed at its registered
address. If any Security of this series is to be redeemed in part only, the
notice of redemption that relates to such Security shall state the portion of
the principal amount thereof to be redeemed.]
[8. If the Security is not an Original Issue Discount Security, insert — If an
Event of Default with respect to Securities of this series shall occur and be
continuing, the principal of the Securities of this series may be declared due
and payable in the manner and with the effect provided in the Indenture.]
[9. If the Security is an Original Issue Discount Security, insert — If an Event
of Default with respect to the Securities of this series shall occur and be
continuing, an amount of principal of the Securities of this series may be
declared due and payable in the manner and with the effect provided in the
Indenture. Such amount shall be equal to—insert formula for determining the
amount. Upon payment (i) of the amount of principal so declared due and payable
and (ii) of interest on any overdue principal and overdue interest (in each case
to the extent that the payment of such interest shall be legally enforceable),
all of the Company’s obligations in respect of the payment of the principal of
and interest, if any, on the Securities of this series shall terminate.]
10. Guarantees. The payment by the Company of the principal of, and premium and
interest on, the Securities is fully and unconditionally guaranteed on a joint
and several basis by each of the guarantors to the extent set forth in the
Indenture
11. Denominations, Transfer, Exchange. The Securities of this series are in
registered form without coupons and in denominations of $[     ] and integral
multiples of $[               ]. A Holder may transfer or exchange Securities of
this series in accordance with the Indenture. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay to it any taxes and fees required by law or permitted by
the Indenture.
12. Persons Deemed Owners. The registered Holder of this Security may be treated
as the owner of this Security for all purposes.
13. Unclaimed Money. If money for the payment of principal or interest remains
unclaimed for two years, the Trustee or Paying Agent will pay the money back to
the Company at its written request. After that, Holders entitled to the money
must look to the Company for payment as general creditors unless an “abandoned
property” law designates another Person.
14. Amendment, Supplement, Waiver, Etc. The Company and the Trustee (if a party
thereto) may, without the consent of the Holders of any outstanding Securities,
amend, waive or supplement the Indenture or the Securities for certain specified
purposes, including, among other things, curing ambiguities, defects or
inconsistencies, maintaining the qualification of the Indenture under the Trust
Indenture Act, as amended, providing for the assumption by a successor to the
Company of its obligations

 

A-5



--------------------------------------------------------------------------------



 



under the Indenture and making any change that does not materially and adversely
affect the rights of any Holder of each series to be affected. Other amendments
and modifications of the Indenture or the Securities of each series may be made
by the Company and the Trustee with the consent of the Holders of Securities of
such series of not less than a majority of the aggregate principal amount of the
outstanding Securities of such series, subject to certain exceptions requiring
the consent of the Holders of the particular Securities of such series to be
affected.
15. Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Securities and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation will, except as provided in Article Five, be released
from those obligations.
16. Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default (other
than an Event of Default specified in Sections 6.01(4) and 6.01(5) of the
Indenture) with respect to the Securities of this series occurs and is
continuing, then, and in each and every such case, either the Trustee, by notice
in writing to the Company, or the Holders of not less than 25% of the principal
amount of the Securities of this series then outstanding, by notice in writing
to the Company and the Trustee, may, and the Trustee at the request of such
Holders shall, declare due and payable, if not already due and payable, the
principal of and any accrued and unpaid interest on all of the Securities of
this series; and upon any such declaration all such amounts upon such Securities
shall become and be immediately due and payable, anything in the Indenture or in
the Securities to the contrary notwithstanding. If an Event of Default specified
in Sections 6.01(4) and 6.01(5) of the Indenture occurs, then the principal of
and any accrued and unpaid interest on all of the Securities of this series
shall immediately become due and payable without any declaration or other act on
the part of the Trustee or any Holder. Holders may not enforce the Indenture or
the Securities of this series except as provided in the Indenture. The Trustee
may require indemnity satisfactory to it before it enforces the Indenture or the
Securities of this series. Subject to certain limitations, Holders of a majority
in principal amount of the then outstanding Securities may direct the Trustee in
its exercise of any trust or power. The Trustee may withhold from Holders notice
of any continuing Default (except a Default in payment of principal, premium, if
any, or interest on the Securities of this series or a Default in the observance
or performance of any of the obligations of the Company under Article Five of
the Indenture) if it determines that withholding notice is in their best
interests.
17. Trustee Dealings with Company. Subject to certain limitations imposed by the
Trust Indenture Act, the Trustee, in its individual or any other capacity, may
make loans to, accept deposits from, and perform services for the Company or its
Affiliates, and may otherwise deal with the Company or its Affiliates, as if it
were not Trustee.
18. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, agent, member or stockholder or Affiliate of the
Company, as such, shall have any liability for any obligations of the Company
under the Securities of this series, the Indenture or for any claim based on, in
respect of, or by reason of, such obligations or their creation. Each Holder of
Securities of this series by accepting a Security of this series waives and
releases all such liabilities. The waiver and release are part of the
consideration for issuance of the Securities of this series.
19. Discharge. The Company’s obligations pursuant to the Indenture with respect
to Securities of this series will be discharged, except for obligations pursuant
to certain sections thereof, subject to the terms of the Indenture, upon the
payment of all the Securities of this series or upon the irrevocable deposit
with the Trustee of United States dollars or Government Obligations sufficient
to pay when due principal of and interest on the Securities of this series to
maturity or redemption.

 

A-6



--------------------------------------------------------------------------------



 



20. Authentication. This Security shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Security.
21. Governing Law. THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The Trustee and the Company
agree to submit to the jurisdiction of the courts of the State of New York in
any action or proceeding arising out of or relating to the Indenture or the
Securities of this series.
22. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants by the
entireties), JT TEN (=joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).
The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:
If to the Company:
Airgas, Inc.
259 North Radnor-Chester Rd.
Radnor, Pennsylvania 19087-5283
Attn: General Counsel
Fax: (610) 225-3271
With a copy to:
Cravath Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attn: Ronald Cami
Fax: (212) 474-3700

 

A-7



--------------------------------------------------------------------------------



 



ASSIGNMENT
I or we assign and transfer this Security to:
 
(Insert assignee’s social security or tax I.D. number)
 
(Print or type name, address and zip code of assignee)
and irrevocably appoint:
Agent to transfer this Security on the books of the Company. The Agent may
substitute another to act for him.

             
Date: ___________________________
  Your Signature:    
 
           
 
          (Sign exactly as your name appears on the other side of this Security)

Signature Guarantee: _________________________________________
SIGNATURE GUARANTEE
Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-8